--------------------------------------------------------------------------------

Exhibit 10.1
 
 
 
AUBURN SAVINGS BANK, FSB


EMPLOYEE STOCK OWNERSHIP PLAN AND TRUST


Effective:  January 1, 2008
 

 

--------------------------------------------------------------------------------




AUBURN SAVINGS BANK, FSB
EMPLOYEE STOCK OWNERSHIP PLAN AND TRUST
 
Page
 
I.  INTRODUCTION
1
     
1.1
PLAN NAME
1
1.2
EFFECTIVE DATE
1
1.3
PURPOSE OF PLAN
1
     
II.  ELIGIBILITY
1
     
2.1
INITIAL ELIGIBILITY
1
2.2
BREAK IN SERVICE
1
     
III.  CONTRIBUTIONS
2
     
3.1
CONTRIBUTION AMOUNTS
2
3.2
FORM OF CONTRIBUTIONS
2
3.3
MINIMUM CONTRIBUTIONS
2
     
IV.  INVESTMENT OF TRUST ASSETS
2
   
4.1
PURCHASE OF EMPLOYER STOCK
2
4.2
PURCHASE PRICE OF EMPLOYER STOCK
2
4.3
DIVERSIFICATION OF INVESTMENTS
3
4.4
BORROWING TO ACQUIRE EMPLOYER STOCK
3
4.5
RELEASE OF SHARES
5
     
V.  ACCOUNTING
5
   
5.1
ACCOUNTING FOR TRUST ASSETS
5
5.2
TREATMENT OF ENCUMBERED SHARES
6
5.3
SEPARATE RECORDS OF PARTICIPANTS
6
5.4
ALLOCATION AMONG PARTICIPANT ACCOUNTS
6
5.5
ANNUAL REPORT TO PARTICIPANTS
7
5.6
VOTING
7
5.7
LIST OF PARTICIPANTS
8
5.8
MAXIMUM ANNUAL ADDITIONS
8
5.9
ADJUSTMENT FOR EXCESSIVE ADDITIONS
11
     
VI.  VESTING
11
   
6.1
VESTING
11
6.2
FORFEITURES
12
6.3
NORMAL RETIREMENT AGE, ETC
13
     
VII.  DISTRIBUTIONS
13
   
7.1
FORM OF DISTRIBUTION
13
7.2
TIMING OF DISTRIBUTION OF BENEFITS
14
7.3
DEATH BENEFITS; DESIGNATION OF BENEFICIARY
15
7.4
BANK CERTIFICATION
16

 
i

--------------------------------------------------------------------------------


 
Table of Contents
(continued)
 
Page
 
7.5
MINIMUM DISTRIBUTION REQUIREMENTS
16
7.6
TIME AND MANNER OF MINIMUM REQUIRED DISTRIBUTIONS
16
7.7
REQUIRED MINIMUM DISTRIBUTIONS DURING
   
PARTICIPANT’S LIFETIME
17
7.8
REQUIRED MINIMUM DISTRIBUTIONS AFTER PARTICIPANT’S DEATH
17
7.9
DEFINITIONS
19
7.10
DISTRIBUTION FOR MINOR BENEFICIARY
20
7.11
LOCATION OF PARTICIPANT OR BENEFICIARY UNKNOWN
20
7.12
LIMITATIONS ON BENEFITS AND DISTRIBUTIONS.
20
7.13
DIRECT ROLLOVERS
20
     
VIII.  TRUST AND TRUSTEES
21
   
8.1
TRUST AND TRUSTEE
21
8.2
GENERAL POWERS
21
8.3
RESPONSIBILITY OF TRUSTEE.
24
8.4
COMPENSATION AND EXPENSES.
24
8.5
CONTINUATION OF POWERS UPON TRUST TERMINATION.
24
8.6
RESIGNATION.
24
8.7
REMOVAL OF THE TRUSTEE.
24
8.8
DUTIES OF RESIGNING OR REMOVED TRUSTEE AND OF SUCCESSOR TRUSTEE.
24
8.9
FILLING TRUSTEE VACANCY.
25
8.10
DISAGREEMENT AS TO ACTS.
25
8.11
PERSONS DEALING WITH TRUSTEE.
25
8.12
MULTIPLE TRUSTEES.
25
8.13
DEALINGS WITH THE ADMINISTRATIVE COMMITTEE
25
     
IX.  DIVIDENDS
26
   
9.1
PAYMENT OF DIVIDENDS.
26
9.2
ALLOCATION OF DIVIDENDS.
26
     
X.  PUT OPTIONS
26
   
10.1
APPLICATION
26
10.2
PUT OPTION
26
     
XI.  RIGHT OF FIRST REFUSAL
27
   
11.1
APPLICATION
27
11.2
RIGHT OF FIRST REFUSAL
28
11.3
ENDORSEMENT OF CERTIFICATES
28
     
XII.  ADMINISTRATIVE COMMITTEE
29
   
12.1
STATUS
29
12.2
POWERS
29
12.3
DUTIES
30

 
ii

--------------------------------------------------------------------------------


 
Table of Contents
(continued)
 
Page
 
12.4
EFFECT OF INTERPRETATION OR DETERMINATION
30
12.5
RELIANCE ON TABLES, ETC.
30
12.6
CLAIMS AND REVIEW PROCEDURES.
30
12.7
INDEMNIFICATION
31
12.8
ANNUAL REPORT
31
12.9
EXPENSES OF PLAN
32
12.10
LIMITATION OF LIABILITY
32
12.11
ACCOUNTS
32
     
XIII.  AMENDMENTS AND TERMINATION
33
   
13.1
PLAN AMENDMENTS
33
13.2
TERMINATION OF CONTRIBUTIONS
33
13.3
TERMINATION OF PLAN
33
     
XIV.  TOP HEAVY PROVISIONS
34
   
14.1
PROVISIONS TO APPLY
34
14.2
MINIMUM CONTRIBUTION
34
14.3
DEFINITIONS
35
     
XV.  DEFINITIONS
37
   
XVI.  MISCELLANEOUS
42
   
16.1
EXCLUSIVE BENEFIT RULE
42
16.2
NON-TERMINABLE RIGHTS
42
16.3
LIMITATION OF RIGHTS.
42
16.4
NON-ALIENABILITY OF BENEFITS
42
16.5
ADEQUACY OF DELIVERY
43
16.6
SERVICE WITH ARMED FORCES
43
16.7
MERGER OR CONSOLIDATION
43
16.8
GOVERNING LAW
43



iii

--------------------------------------------------------------------------------


 
AUBURN SAVINGS BANK
EMPLOYEE STOCK OWNERSHIP PLAN AND TRUST
 
I.  INTRODUCTION
 
 
1.1
PLAN NAME

 
The name of the Plan is the Auburn Savings Bank, FSB Employee Stock Ownership
Plan and Trust.
 
 
1.2
EFFECTIVE DATE

 
The Plan is effective as of January 1, 2008.
 
 
1.3
PURPOSE OF PLAN

 
The Plan is created for the purpose of providing retirement benefits to
Participants and their beneficiaries in a manner consistent with the
requirements of the Code and Title I of ERISA. The Plan is intended to be, and
is hereby designated as, an employee stock ownership plan within the meaning of
Code Section 4975(e)(7), which shall invest primarily in Employer Stock.
 
II.  ELIGIBILITY
 
 
2.1
INITIAL ELIGIBILITY

 
(a)           An Eligible Employee who is an Employee at the closing of the
Bank’s reorganization from mutual savings bank to mutual holding company
structure (the “Reorganization Date”) and who has earned one Hour of Service in
each of the three months immediately preceding the Reorganization Date will be a
Participant as of the Reorganization Date. Any other Eligible Employee will
become a Participant in the Plan on the Entry Date coincident with or next
following the date on which he or she first completes a Year of Service and
attains age 21.
 
(b)           No contributions shall be made or forfeitures allocated with
respect to an Employee who is not, or a Participant who ceases to be, an
Eligible Employee. If an Employee who is not an Eligible Employee becomes an
Eligible Employee, such Employee will become a Participant on the first Entry
Date on or after becoming an Eligible Employee, if he or she has otherwise
satisfied the requirements of this Article II.
 
 
2.2
BREAK IN SERVICE

 
Any Participant who terminates employment but is reemployed by a Participating
Employer before incurring a One Year Break in Service will continue to
participate in the Plan as if such termination had not occurred, effective as of
the date of reemployment. Any Participant who terminates employment but is
reemployed by a Participating Employer after incurring a One Year Break in
Service will be treated as a new hire, and he or she will participate in the
Plan only after again satisfying the requirements of this Article II.
 

--------------------------------------------------------------------------------


 
III.  CONTRIBUTIONS
 
 
3.1
CONTRIBUTION AMOUNTS

 
Not later than the time prescribed by law for filing its Federal income tax
return (including extensions thereof) for its current taxable year and each
succeeding taxable year, the Bank will make contributions to the Trust in such
amounts as may be determined by the Board of Directors, provided, however, that
the aggregate contribution of the Bank for any year shall not exceed the maximum
amount which would constitute an allowable deduction to the Bank for such year
under Code Section 404(a). A Participant shall neither be required nor permitted
to make contributions to the Plan and Trust.
 
 
3.2
FORM OF CONTRIBUTIONS

 
Bank contributions will be paid in cash or other property, as the Board of
Directors may, from time to time, determine; provided however that the Bank may
not make contributions of Employer Stock to the extent necessary to satisfy a
monetary obligation in violation of U.S. Department of Labor Interpretive
Bulletin 94-3, see 29 C.F.R. 2509.94-3, unless the contribution otherwise
satisfies the requirements for an exemption from the ERISA prohibited
transaction rules.
 
 
3.3
MINIMUM CONTRIBUTIONS

 
The Bank’s annual contribution must be sufficient to ensure that Trust does not
default on the repayment by the Trust of indebtedness in accordance with the
terms of such indebtedness which may be incurred from time to time for the
purpose of the acquisition of Employer Stock.
 
IV.  INVESTMENT OF TRUST ASSETS
 
 
4.1
PURCHASE OF EMPLOYER STOCK

 
All cash contributions to the Trust made by the Bank and any other cash received
by the Trust (excluding dividends received by the Trust on Employer Stock which
are directed by the Bank to be distributed to Plan Participants pursuant to
Section 9.1), will first be applied to outstanding current obligations of the
Trust, and any excess will be used, at the discretion of the Trustee, to repay
obligations of the Trust, to buy Employer Stock from holders of outstanding
stock or newly issued or treasury stock from the Bank, or the Trustee may invest
such funds of the Trust in savings accounts, certificates of deposit, short-term
commercial paper, stocks, bonds, insurance policies, or other investments deemed
to be desirable for the Trust, or such funds may be held temporarily in cash.
 
 
4.2
PURCHASE PRICE OF EMPLOYER STOCK

 
All purchases of Employer Stock by the Trust will be made at a price, or at
prices, which, in the judgment of the Trustee, do not exceed the fair market
value of such Employer Stock. The fair market value of Employer Stock shall be
the price at which such stock trades on an established securities market, or if
such stock is not readily tradable on an established securities market, the fair
market value of Employer Stock shall be determined by an independent appraiser
as defined in Code Section 401(a)(28). In making such determination, the
appraiser shall consider the following criteria:
 
2

--------------------------------------------------------------------------------


 
(a)           Any current and historical practices which have been consistently
and uniformly utilized to value Employer Stock in sales transactions between the
Bank and the stockholders, or among and between stockholders.
 
(b)           Any restrictions or limitations imposed upon the sale or transfer
of Employer Stock which establish or stipulate the price at which the Bank may
or must purchase such stock under the provisions of its charter of any or
written agreements, provided the same or similar restrictions are applicable to
substantially all of the outstanding Employer Stock and are complied with
uniformly and consistently.
 
(c)           Such other information concerning the Bank and its condition and
prospects, financial and otherwise, generally used in the determination of the
fair market value of corporate stock of comparable public or private companies
engaged in the same or similar industries, by independent investment analysts
nationally recognized as having expertise in rendering such evaluations.
 
 
4.3
DIVERSIFICATION OF INVESTMENTS

 
(a)           Each Participant in the Plan who has attained age fifty-five (55)
and has completed at least ten (10) years of participation in the Plan shall be
permitted to elect, as to not more than twenty-five percent (25%) (reduced by
amounts previously diversified) of his or her Employer Stock Account, to have
Employer Stock in such amount liquated from his or her Employer Stock Account
and transferred to his or her Other Investment Account. This election may be
made within the period of ninety (90) days following the end of each Plan Year
during the six (6) Plan Year period beginning with the first Plan Year in which
the Participant became eligible to make the election. In the case of the last
year to which an election applies, fifty percent (50%) shall be substituted for
twenty-five percent (25%).
 
(b)           For the purpose of facilitating elective diversification
hereunder, the Trustee may make available under the Participant’s Other
Investment Account at least three investment vehicle alternatives to the
investment of assets of the Trust in qualified employer securities that comply
with the requirements of Code Section 401(a)(28) and any applicable Regulation.
 
(c)           The Trustee shall comply with any diversification election under
this Section 4.3 within ninety (90) days following the ninety (90) day election
period by (i) substituting other investment assets for the amount of qualified
employer securities as to which the election is made, or (ii) distributing to
the Participant an amount equal to the amount for which diversification was
elected.
 
 
4.4
BORROWING TO ACQUIRE EMPLOYER STOCK

 
The Trustee may borrow funds from any lender for the purpose of purchasing
Employer Stock, and may enter into contracts for the purchase of Employer Stock
pursuant to which the purchase price is paid in installments. Any such loan or
contract must be primarily for the benefit of Participants and their
Beneficiaries, and shall comply with the following terms and conditions:
 
3

--------------------------------------------------------------------------------


 
(a)           The interest rate respecting such loan shall not exceed a
reasonable rate of interest. The Trustee shall consider all relevant factors in
determining a reasonable rate of interest, including the amount and duration of
the loan or contract, the security and guarantee (if any) involved, the credit
standing of the Trust and the Bank (if and to the extent that the Bank acts as
guarantor), and the interest rate prevailing for comparable loans. Upon due
consideration of the foregoing factors, a variable interest rate may be
reasonable.
 
(b)           At the time that such loan is made or contract entered into, the
interest rate and the price of securities to be acquired should not be such that
Plan assets might be dissipated.
 
(c)           The terms of such loan or contract, whether or not between
independent parties, must be at such time at least as favorable to the Trust as
the terms of a comparable loan or contract resulting from arm’s-length
negotiations between independent parties.
 
(d)           The proceeds of such loan must be used within a reasonable time
after their receipt by the Trust only to acquire Employer Stock, to repay such
loan, or to repay a prior loan to the Trust.
 
(e)           Such loan must be without recourse against the Trust. The only
assets of the Trust that may be given as collateral on such loan are shares of
Employer Stock acquired therewith. No person entitled to payment under such loan
shall have any right to assets of the Trust other than collateral given for such
loan, cash contributions of the Bank made to meet the obligations of the Trust
under such loan, and earnings attributable to such collateral and the investment
of such contributions. The payments made with respect to such loan by the Trust
during a Plan Year must not exceed an amount equal to the sum of such
contributions and earnings received during or prior to the year less such
payments in prior years. Such contributions and earnings must be accounted for
separately on the books of account of the Trust, until the loan is repaid.
 
(f)           In the event of default on such loan, the value of Plan assets
transferred in satisfaction of the loan must not exceed the amount of default.
 
(g)           Shares of Employer Stock used as collateral for such loan shall be
released from the encumbrance-thereof, in accordance with the provisions of
Section 4.5.
 
(h)           Such loan shall be for a specific term, and not payable at the
demand of any person (except in the case of default).
 
(i)           Except as otherwise provided under the terms of this Plan and
Trust, or as otherwise required by applicable law, no Employer Stock acquired
with the proceeds of such loan shall be subject to a put, call or other option,
or buy-sell or similar arrangement while held by and when distributed from the
Trust, whether or not the Trust is then an employee stock ownership plan as
described in Code Section 4975(e)(7).
 
 
4.5
RELEASE OF SHARES

 
All shares of Employer Stock acquired by the Trust and pledged as collateral on
a loan described in Section 4.4 shall be credited to the Suspense Account and
shall be released as follows:
 
4

--------------------------------------------------------------------------------


 
(a)           For each Plan Year during the duration of the loan, the number of
shares of Employer Stock released shall equal the original number of encumbered
shares multiplied by a fraction in which the numerator is the amount of
principal paid to the lender by the Trust for the year, and the denominator is
the original principal amount outstanding at the commencement of the loan. The
foregoing allocation method shall apply only if the loan provides for annual
payments of principal and interest at a cumulative rate that is not less rapid
at any time than level annual payments of such amounts for ten (10) years.
Further shares released from encumbrance shall be determined solely with
reference to principal payments and interest included in any payments shall be
disregarded only to the extent that the interest would be determined to be
interest under standard loan amortization tables. If at any time, by reason of a
renewal, extension, or refinancing, the sum of the expired duration of the
exempt loan, the renewal period, the extension period, and the duration of a new
exempt loan exceeds ten (10) years, or if, at any time, the other terms and
conditions of this Section 4.5(a) are not met, then from such time shares of
Employer Stock shall be released pursuant to Section 4.5(b).
 
(b)           If the allocation method set forth in Section 4.5(a) is not
applicable, then shares of Employer Stock shall be released as follows: For each
Plan Year during the duration of the loan, the number of shares of Employer
Stock released shall equal the number of encumbered shares held immediately
before release by a fraction. The numerator of the fraction is the amount of
principal and interest paid to the lender by the Trust for the year, and the
denominator of the fraction is the sum of the numerator plus the principal and
interest to be paid for all future years. For purposes of the foregoing
determination, the number of future years under the loan must be definitely
ascertainable, and shall be determined without taking into account any possible
extensions or renewal periods. If the interest rate under the loan is variable,
the interest to be paid in future years shall be computed by using the interest
rate applicable as of the end of the Plan Year.
 
(c)           To the extent of the foregoing release from encumbrance pursuant
to Sections 4.5(a) or (b), shares shall be withdrawn from the Suspense Account
and shall be allocated for each Plan Year as provided in Section 5.4.
 
V.  ACCOUNTING
 
 
5.1
ACCOUNTING FOR TRUST ASSETS

 
The Trustee shall keep accurate and detailed accounts of all investments,
receipts and disbursements and other transactions under the Trust. As of the
last day of each Plan Year, the Trustee shall make a determination of the
current fair market value of all Trust assets. In so doing, the Trustee shall:
 

 
(i)
Credit to the Trust all income of the Trust for such year (including dividends
on Employer Stock);
       
(ii)
Charge to the Trust all losses and expenses of the Trust for such year;
       
(iii)
Credit to the Trust all contributions of the Bank (whether in cash or in kind);
and
       
(iv)
Make a determination as to the current fair market value of all assets of the
Trust, including Employer Stock in accordance with Section 4.2.


 
5

--------------------------------------------------------------------------------


 
 
5.2
TREATMENT OF ENCUMBERED SHARES

 
In computing the fair market value of all assets held in the Trust, shares of
encumbered Employer Stock (i.e., those shares standing as collateral for a loan
or loans described at Section 4.4 above) shall be disregarded.
 
 
5.3
SEPARATE RECORDS OF PARTICIPANTS

 
The Trustee shall keep accurate accounts of the respective share of each
Participant in the Trust assets. Each account shall separately state the number
of shares of Employer Stock allocated to the Participants’ accounts each year
under Section 5.4. The share of each Participant in the Trust assets as of any
date of determination shall be the fair market value of such assets as of the
preceding Valuation Date.
 
 
5.4
ALLOCATION AMONG PARTICIPANT ACCOUNTS

 
As of each Anniversary Date, the Trustee shall allocate the Banks contribution
under Section 3.1 to the Account of each Participant who has completed 1,000
Hours of Service during the Plan Year in the same proportion that each such
Participant’s Compensation for such year bears to the aggregate of the
Compensation of all Participants for such year.
 
(a)           The Account of each Participant will be credited as of each
Anniversary Date with its allocable share(s) of Employer Stock (including
fractional shares rounded to the nearest one-hundredth of a share) purchased and
paid for by the Plan or contributed in kind by the Bank and with stock dividends
on Employer Stock held in such Participant’s Account. Employer Stock acquired by
the Plan with the proceeds of a loan described in Section 4.4 above will only be
allocated to each Participant’s Account upon release from encumbrance pursuant
to Section 4.5. The Employer Stock received by the Trust during a Plan Year with
respect to a contribution by the Bank for the preceding Plan Year shall be
allocated to the accounts of Participants as of the Anniversary Date at the end
of such preceding Plan Year. Each Participant’s Other Contributions Account will
be credited as of each Anniversary Date with his or her allocable share of the
Bank’s contribution that does not consist of Employer Stock, and shall be
debited with payments made to pay for Employer Stock, or to repay a loan
described in Section 4.4.
 
(b)           Net income (or loss) of the Trust will be determined annually as
of each Anniversary Date. A share thereof will be allocated to each
Participant’s Account in the ratio in which the balance of his or her Account on
the preceding Anniversary Date bears to the sum of the balances for the Accounts
of all Participants on that date. The net income (or loss) includes the increase
(or decrease) in the fair market value of assets of the Trust (other than
Employer Stock), interest, dividends, other income and expenses attributable to
assets in the Accounts (other than Employer Stock) since the preceding
Anniversary Date. Net income (or loss) does not include the interest paid under
any installment contract for the purchase of Employer Stock by the Trust or on
any loan used by the Trust to purchase Employer Stock, nor does it include
income received by the Trust with respect to Employer Stock acquired with the
proceeds of a loan described in Section 4.4 to the extent such income is used to
repay the loan.
 
6

--------------------------------------------------------------------------------


 
(c)           Shares of Employer Stock released from encumbrance as a result of
dividends paid on Employer Stock will be allocated to each Participant’s Account
in the ratio of the balance in his or her account on the preceding Anniversary
Date to the sum of the balances for the Accounts of all Participants on that
date.
 
(d)           Despite the foregoing, any diversification of investments made
pursuant to Section 4.3 shall be deemed an earmarked investment made for such
Participant’s benefit. Accordingly, all interest and other earnings attributable
to such earmarked investments shall be allocated and credited exclusively to the
Other Investment Account of the Participant who has made such election. At the
time of electing such diversification of investments, the electing Participant’s
Employer Stock Account shall be reduced by the number of shares of Employer
Stock which are equal in value as of the last Valuation Date to the amount of
the diversified investments or the amount distributed to the Participant
pursuant to Section 4.3.
 
(e)           The Bank shall establish accounting procedures for the purpose of
making the allocations, valuations and adjustments to Participants’ Accounts
provided for in this Section 5.4.
 
(f)           In the case of a Participant who is entitled to have credited to
his or her Account a portion of the Bank’s contribution for a Plan Year but
whose employment is terminated after the close of such year and before actual
contributions have been made to the Trust, the allocations with respect to such
contributions shall be made as though such Employee’s employment had not
terminated.
 
 
5.5
ANNUAL REPORT TO PARTICIPANTS

 
As soon as practicable after each Anniversary Date, the Trustee shall prepare a
written statement for distribution to each Participant reflecting the number of
shares of Employer Stock allocated to such Participant’s Account as of the
Anniversary Date preceding the most recent Anniversary Date, the additional
number of shares of Employer Stock allocated to him or her for the Plan Year
ending on the most recent Anniversary Date, and the aggregate number of shares
of Employer Stock allocated to date to his or her Account. The written statement
shall also indicate the dollar value of the Participant’s shares of Employer
Stock, based upon the most recent revaluation of the assets of the Trust.
 
 
5.6
VOTING

 
The Trustee shall vote all shares of Employer Stock held in the Trust in
accordance with the following provisions:
 
(a)           Shares of Employer Stock which have been allocated to
Participants’ Accounts shall be voted by the Trustee in accordance with the
Participants’ written instructions.
 
7

--------------------------------------------------------------------------------


 
(b)           Shares of Employer Stock which have been allocated to
Participants’ Accounts but for which no written instructions have been received
by the Trustee regarding voting shall be voted by the Trustee in a manner
calculated to most accurately reflect the instructions the Trustee has received
from Participants regarding voting shares of allocated Employer Stock. Shares of
unallocated Employer Stock shall also be voted by the Trustee in a manner
calculated to most accurately reflect the instructions the Trustee has received
from Participants regarding voting shares of allocated Employer Stock. Despite
the forgoing, all shares of Employer Stock which have been allocated to
Participants’ Accounts and for which the Trustee has not timely received written
instructions regarding voting and all unallocated shares of Employer Stock must
be voted by the Trustee in a manner determined by the Trustee to be solely in
the best interests of the Participants and Beneficiaries.
 
(c)           In the event no shares of Employer Stock have been allocated to
Participants’ Accounts at the time Employer Stock is to be voted, each
Participant shall be deemed to have one share of Employer Stock allocated to his
Accounts for the sole purpose of providing the Trustee with voting instructions.
 
(d)           Whenever voting rights are to be exercised under this Section 5.6,
the Bank, the Administrative Committee, and the Trustee shall see that all
Participants and Beneficiaries are provided with the same notices and other
materials as are provided to other holders of the Employer Stock, and are
provided with adequate opportunity to deliver their instructions to the Trustee
regarding the voting of Employer Stock allocated to their Accounts or deemed
allocated to their Accounts for purposes of voting. The instructions of the
Participants with respect to the voting of shares of Employer Stock shall be
confidential.
 
(e)           In the event of a tender offer, Employer Stock shall be tendered
by the Trustee in the same manner set forth in subsection (a) through (d) above
regarding the voting of Employer Stock.
 
 
5.7
LIST OF PARTICIPANTS

 
On or about each Anniversary Date, the Bank shall deliver to the Trustee a list
of all Eligible Employees to whom Compensation was paid or payable for such
year, together with a statement of the amount of such Compensation.
 
 
5.8
MAXIMUM ANNUAL ADDITIONS

 
Despite the foregoing, the maximum annual additions credited to a Participant’s
accounts for any limitation year shall equal the lesser of (i) $40,000, as
adjusted for increases in the cost of living under Code Section 415(c)(3), or
(ii) one hundred percent (100%) of the Participant’s 415 Compensation for such
limitation year; provided, however, that the 415 Compensation percentage
limitation referred to in clause (ii) shall not apply to any contribution for
medical benefits (within the meaning of Code Section 419A(f)(2)) after
separation from service which is otherwise treated as an annual addition, or any
amount otherwise treated as an annual addition under Code Section 415(l)(1).
 
8

--------------------------------------------------------------------------------


 
(a)           For purposes of applying the limitations of Code Section 415,
“annual additions” means the sum credited to a Participant’s accounts for any
limitation year of:
 

 
(i)
Employer contributions,
       
(ii)
Employee contributions,
       
(iii)
Forfeitures,
       
(iv)
Amounts allocated to an individual medical account, as defined in Code Section
415(l)(2) which is part of a pension or annuity plan maintained by the Bank or
any Affiliated Employer, and
       
(v)
Amounts derived from contributions paid or accrued, which are attributable to
post-retirement medical benefits allocated to the separate account of a key
employee (as defined in Code Section 419A(d)(3)) under a welfare benefit plan
(as defined in Code Section 419(e)) maintained by the Bank or any Affiliated
Employer.

 
(b)           For purposes of applying the limitations of Code Section 415, the
transfer of funds from one qualified plan to another is not an annual addition.
In addition, the following are not employee contributions: (i) rollover
contributions (as defined in Code Sections 402(a)(5), 402(c)(1), 403(a)(4),
403(b)(8) and 408(d)(3), (ii) repayments of loans made to a Participant from the
Plan, (iii) repayments of distributions received by an Employee pursuant to Code
Section 411(a)(7)(B) (cash-outs), (iv) repayments of distributions received by
an employee pursuant to Code Section 411(a)(3)(D) (mandatory contributions), and
(v) Employee contributions to a simplified employee pension excludable from
gross income under Code Section 408(k)(6).
 
(c)           For purposes of applying the limitations of Code Section 415, 415
Compensation shall include the Participant’s wages, salaries, fees for
professional services and other amounts for personal services actually rendered
in the course of employment with an employer maintaining the Plan (including,
but not limited to, commissions paid salesmen, compensation for services on the
basis of a percentage of profits, commissions on insurance premiums, tips and
bonuses and in the case of a Participant who is an employee within the meaning
of Code Section 401(c)(1) and the accompanying Regulation, the Participant’s
earned income (as described in Code Section 401(c)(2) and the accompanying
Regulation) paid during the limitation year and including any elective deferrals
(as defined in Code Section 402(g)(3)), and any amount which is contributed or
deferred by the Bank or any Bank or any Affiliated Employer at the election of
the employee and which is not currently includible in the gross income of the
Employee by reason of Code Sections 125, 132(f) or 457.
 
(d)           “415 Compensation” shall exclude (i) any distributions from a plan
of deferred compensation regardless of whether such amounts are includable in
the gross income of the Employee when distributed except any amounts received by
an Employee pursuant to an unfunded non-qualified plan to the extent such
amounts are includable in the gross income of the Employee; (ii) amounts
realized from the exercise of a non-qualified stock option or when restricted
stock (or property) held by an Employee either becomes freely transferable or is
no longer subject to a substantial risk of forfeiture; (iii) amounts realized
from the sale, exchange or other disposition of stock acquired under a qualified
stock option; and (iv) other amounts which receive special tax benefits, such
premiums for group term life insurance (but only to the extent that the premiums
are not includable in the gross income of the Employee), or contributions made
by the Bank any Affiliated Employer (whether or not under a salary reduction
agreement) towards the purchase of any annuity contract described in Code
Section 403(b) (whether or not the contributions are excludable from the gross
income of the Employee).
 
9

--------------------------------------------------------------------------------


 
(e)           For purposes of applying the limitations of Code Section 415, the
limitation year shall be the Calendar Year.
 
(f)           The dollar limitation under Code Section 415(b)(1)(A) stated in
this Section 5.8 shall be adjusted annually as provided in Code Section 415(d)
pursuant to the Regulations. The adjusted limitation is effective as of January
1 of each calendar year and is applicable to limitation years ending with or
within those calendar years.
 
(g)           For the purpose of this Section 5.8, all qualified defined benefit
plans (whether or not terminated) every maintained by the Bank shall be treated
as one defined benefit plan, and all qualified defined contribution plans
(whether or not terminated) every maintained by the Bank shall be treated as one
defined contribution plan.
 
(h)           For the purpose of this Section 5.8, if the Bank is a member of a
controlled group of corporations, trades or businesses under common control (as
defined by Code Section 1563(a) or Code Section 414(b) and Code Section 414(c)
as modified by Code Section 415(h)), is a member of an affiliated service group
(as defined by Code Section 414(m)), or is a member of a group of entities
required to be aggregated pursuant to Regulations under Code Section 414(o), all
Employees of such employers shall be considered to be employed by a single
employer.
 
(i)           If a Participant participates in more than one defined
contribution plan maintained by the Bank or any Affiliated Employer which have
different Anniversary Dates, the maximum annual additions under the Plan shall
equal the maximum annual additions for the limitation year minus any annual
additions previously credited to such Participant’s accounts during the
limitation year.
 
(j)           If a Participant participates in both a defined contribution plan
subject to Code Section 412 and a defined contribution plan not subject to Code
Section 412 maintained by the Bank or any Affiliated Employer which have the
same Anniversary Date, annual additions will be credited to the Participant’s
accounts under the defined contribution plan subject to Code Section 412 prior
to crediting annual additions to the Participant’s accounts under the defined
contribution plan not subject to Code Section 412.
 
(k)           If a Participant participates in more than one defined
contribution plan not subject to Code Section 412 maintained by the Bank or any
Affiliated Employer which have the same Anniversary Date, the maximum annual
additions under this Plan shall equal the product of (A) the maximum annual
additions for the limitation year minus any annual additions previously credited
multiplied by (B) a fraction (i) the numerator of which is the annual additions
that would be credited to such Participant’s accounts under this Plan without
regard to the limitations of Code Section 415 and (ii) the denominator of which
is such annual additions for all plans described in this Section 5.8.
 
(l)           Despite any contrary provision of this Section 5.8, the
limitations, adjustments and other requirements prescribed in this Section 5.8
shall at all times comply with the provisions of Code Section 415 and the
Regulation thereunder, the terms of which are specifically incorporated herein
by reference.
 
10

--------------------------------------------------------------------------------


 
 
5.9
ADJUSTMENT FOR EXCESSIVE ADDITIONS

 
If, as a result of the allocation of Forfeitures, a reasonable error in
estimating a Participant’s Compensation or other facts and circumstances to
which Regulation Section 1.415-6(b)(6) shall be applicable, the annual additions
under the Plan would cause the maximum annual additions to be exceeded for any
Participant, the Administrative Committee shall (i) return any voluntary
Employee contributions credited for the limitation year to the extent that the
return would reduce the excess amount in the Participant’s Account, (ii) hold
any excess amount remaining after the return of any voluntary Employee
contributions in a Code Section 415 suspense account (as defined in Section
5.9(b)), (iii) allocate and reallocate the Code Section 415 suspense account in
the next limitation year (and succeeding limitation years if necessary) to all
Participants in the Plan before any employer or employee contributions which
would constitute annual additions are made to the Plan for such limitation year,
and (iv) reduce contributions to the Plan for such limitation year by the amount
of the Code Section 415 suspense account allocated and reallocated during such
limitation year.
 
(a)           The excess amount for any Participant for a limitation year shall
mean the excess, if any, of (i) the annual additions that would be credited to
his or her account under the terms of the Plan without regard to the limitations
of Code Section 415 over (ii) the maximum annual additions determined pursuant
to Section 5.8.
 
(b)           For purposes of this Section 5.9, “Code Section 415 suspense
account” means an unallocated account equal to the sum of excess amounts for all
Participants in the Plan during the limitation year.  The Code Section 415
suspense account shall not share in any earnings or losses of the Fund.
 
(c)           The Plan may not distribute excess amounts, other than voluntary
Employee contributions, to Participants or Former Participants.
 
VI.  VESTING
 
 
6.1
VESTING

 
In the event of termination or severance of a Participant’s employment, the
Trustee shall determine the vested portion of the Participant’s Account as of
the immediately preceding Valuation Date in accordance with the following
schedule:
 
YEARS OF SERVICE
VESTED PORTION
   
Less than One Year
0%
   
One Year
20%
   
Two Years
40%
   
Three Years
60%
   
Four Years
80%
   
Five Years
100%



11

--------------------------------------------------------------------------------


 
 
6.2
FORFEITURES

 
Any amount not vested under the foregoing vesting schedule shall become a
Forfeiture. As of each Anniversary Date, any amounts which became Forfeitures
since the last Anniversary Date shall first be made available to reinstate
previously forfeited account balances of Former Participants, if any, in
accordance with this Section 6.2. The remaining Forfeitures, if any, shall be
added to the Bank’s discretionary contribution pursuant to Section 3.1 and for
the Plan Year in which such Forfeitures occur allocated among the Accounts of
Participants in the same manner as the Bank’s discretionary contribution for the
current year. Despite the forgoing, if the allocation of Forfeitures causes the
annual addition (as defined in Section 5.8) to any Participant’s Account to
exceed the amount allowable by the Code, the excess shall be reallocated in
accordance with Section 5.9, except that Participants who perform less than a
Year of Service during any Plan Year or are not employed on the last day of the
Plan Year shall not share in Forfeitures for that year.
 
(a)           The computation of a Participant’s non-forfeitable percentage of
his interest in the Plan shall not be reduced as the result of any direct or
indirect amendment to this Plan. A Participant with at least three (3) Years of
Service as of the election period may elect to have his or her non-forfeitable
percentage computed under the Plan without regard to such new vesting schedule.
 
(b)           For purposes of applying this schedule to any Participant who has
incurred five (5) consecutive One-Year Breaks in Service, Years of Service after
such period shall not be taken into account for determining the non-forfeitable
percentage of his or her Account accrued before such period began.
 
(c)           If any former Participant shall be reemployed by the Bank before a
One-Year Break in Service occurs, he shall continue to participate in the Plan
in the same manner as if such termination had not occurred.
 
(d)           If any former Participant shall be reemployed by the Bank before
five (5) consecutive One-Year Breaks in Service, and such former Participant had
received a distribution of his or her entire vested interest prior to his or her
reemployment, his or her forfeited Account shall be reinstated only if he or she
repays the full amount distributed before the earlier of five (5) years after
the first date on which the Participant is subsequently reemployed by the Bank
or the close of the first period of five (5) consecutive One-Year Breaks in
Service commencing after distribution. If a distribution occurs for any reason
other than a separation from service, the time for repayment may not end earlier
than five (5) years after the date of separation. If the former Participant does
repay the full amount distributed to him or her, the undistributed portion of
the Participant’s Account must be restored in full, unadjusted by any gains or
losses occurring subsequent to the Anniversary Date or other valuation date
first preceding his or her termination.
 
12

--------------------------------------------------------------------------------


 
(e)           If any Former Participant is reemployed after a One-Year Break in
Service, Years of Service shall include Years of Service prior to his or her
One-Year Break in Service subject to the following rules:
 

 
(i)
If a Former Participant has a One- Year Break in Service, his or her pre-Break
and post-Break Service shall be used for computing Years of Service for vesting
purposes only after he or she has been employed for one (1) Year of Service
following the date of his reemployment with the Bank;
       
(ii)
Any Former Participant who under the Plan does not have a non- forfeitable right
to any interest in the Plan resulting from Bank contributions shall lose credits
otherwise allowable under clause (i) if his or her consecutive One-Year Breaks
in Service equal or exceed the greater of (A) five (5) or (B) the aggregate
number of his or her pre-Break Years of Service; and
       
(iii)
After five (5) consecutive One-Year Breaks in Service, a Former Participant’s
vested Account balance attributable to pre-Break Service shall not be increased
as a result of post-Break Service.


 
 
6.3
NORMAL RETIREMENT AGE, ETC.

 
Despite the provisions of this Article VI, if a Participant’s services are
terminated (i) upon or after he or she attains age 65, or (ii) on account of
disability determined by competent medical authority acceptable to the
Administrative Committee, or (iii) by his or her death, then the forfeiture
provisions contained in Section 6.2 shall not apply.
 
VII.  DISTRIBUTIONS
 
 
7.1
FORM OF DISTRIBUTION

 
Distribution of benefits will be made entirely in whole shares of Employer Stock
except that the value of any fractional share and any portion of the
Participant’s Other Investment Account which has been diversified in accordance
with Section 4.3 will be paid in cash. Any non-diversified balance in a
Participant’s account not invested in Employer Stock will be used to acquire for
distribution to such Participant the maximum number of whole shares of Employer
Stock at the then fair market value, and any unexpended balance will be
distributed to such Participant in cash. In lieu of distributing Employer Stock
to a Participant, at the direction of the Bank, the Trustee may distribute all
or a portion of a Participant’s benefit in cash. Prior to commencing such a cash
distribution, the Trustee shall notify the Participant, or his Beneficiary, in
writing that he has the right to demand in writing that his benefits be
distributed in the form of Employer Stock. Such right shall expire thirty (30)
days after the receipt of such notice by the Participant or his Beneficiary.
 
13

--------------------------------------------------------------------------------


 
 
7.2
TIMING OF DISTRIBUTION OF BENEFITS

 
Distributions of a Participant’s account balance (whether in the form of
Employer Stock and/or cash) shall be made as follows:
 
(a)           If the Participant’s vested interest in the Plan does not exceed
One Thousand Dollars ($1,000), the entire vested benefit shall be distributed to
the Participant in a lump sum payment prior to the Second Anniversary Date
following his or her termination of employment. The determination of whether the
Participant’s vested interest in the Plan exceeds One Thousand Dollars ($1,000)
shall be made by including that portion of his or her Account that is
attributable to rollover contributions (and earnings allocable thereto) within
the meaning of Code Sections 402(c), 403(a)(4), 403(b)(8), 408(d)(3)(A)(ii), and
457(e)(16).
 
(b)           If the Participant’s vested interest in the Plan exceeds One
Thousand Dollars ($1,000) but is less than Five Thousand Dollars ($5,000), then,
with the consent of the Participant, the entire vested benefit shall be
distributed to the Participant in a lump sum payment prior to the Second
Anniversary Date following his or her termination of employment. If a
Participant does not consent to such a distribution, then his or her vested
interest shall be distributed to the Participant in a lump sum payment prior to
the Anniversary Date ending the Plan Year in which the Participant attains the
Normal Retirement Age.
 
(c)           If the Participant’s vested interest in the Plan is Five Thousand
Dollars ($5,000) or more, then, with the consent of the Participant, the entire
vested benefit shall be distributed as follows:
 

 
(i)
If the Participant terminates employment after attainment of age 65, or because
of Disability or death, payments will commence no later than the Anniversary
Date ending the Plan Year which follows the Plan Year in which the Participant’s
employment was terminated. Payments will be made in substantially equal annual
installments over a five-year period.
       
(ii)
If the Participant terminates employment for any other reason, payments will
commence no later than the Anniversary Date ending the fifth Plan Year following
the Plan Year in which the Participant’s employment was terminated. Payments
will be made in substantially equal annual installments over a five-year period.

 
(d)           If a Participant does not consent to the distributions as provided
in Section 7.2(c) above, then the Participant’s vested interest in the Plan
shall be distributed in five substantially equal annual installments commencing
no later than the Anniversary Date ending the Plan Year following the Plan Year
in which the Participant attains the Normal Retirement Age.
 
14

--------------------------------------------------------------------------------


 
(e)           Despite the foregoing:
 

 
(i)
If the Participant’s vested interest in the Plan is more than Nine Hundred
Thirty Five Thousand Dollars ($935,000) (in 2008), the five-year distribution
period referred to in Section 7.2(c) shall be extended one additional year (but
not more than five additional years) for each One Hundred Eighty Five Thousand
Dollars ($185,000) or fraction thereof by which his or her vested interest
exceeds Nine Hundred Thirty Five Thousand Dollars ($935,000). These dollar
amounts shall be adjusted at the same time and in the same manner as provided in
Code Section 415(d).
       
(ii)
The Bank may modify distribution options in a nondiscriminatory manner as
provided in Code Section 411(d)(6)(C).
       
(iii)
The distribution of that portion of a Participant’s Account that
is  attributable to Employer Stock acquired with the proceeds of a loan
described in Section 4.4 may be delayed until the close of the Plan Year in
which such loan is repaid in full.


 
 
7.3
DEATH BENEFITS; DESIGNATION OF BENEFICIARY

 
At any time and from time to time, each Participant and each Beneficiary shall
have the right to designate the person who shall receive the amount payable
under this Plan on his or her death, and to revoke such designation, as limited
by this Section 7.3.
 
(a)           Each designation shall be evidenced by a written instrument filed
with the Trustee, signed by the Participant or Beneficiary. If no such
designation is on file with the Trustee at the time of the death of the
Participant or Beneficiary, or if the designation is not effective for the any
of the reasons stated in this Section or any other reasons, then the person
conclusively deemed to be the person so designated as Beneficiary shall be (i)
the surviving spouse of the Participant or Beneficiary or (ii) if the
Participant or Beneficiary has no surviving spouse, the estate of such
Participant or Beneficiary. The Beneficiary of the death benefit payable
pursuant to this Section 7.3 shall be the Participant’s spouse. A Participant
may designate a Beneficiary other than his spouse if:
 

 
(i)
The spouse has waived the right to be the Participant’s Beneficiary,
       
(ii)
The Participant is legally separated or has been abandoned (within the meaning
of local law) and the Participant has a court order to such effect (and there is
no “qualified domestic relations order” as defined in Code Section 414(p)
(“QDRO”) that provides otherwise),
       
(iii)
The Participant has no spouse, or
       
(iv)
The spouse cannot be located.

 
(b)           A Participant may at any time revoke his designation of a
Beneficiary or change his Beneficiary by filing written notice of such
revocation or change with the Committee. However, the Participant’s spouse must
again consent in writing to any change in Beneficiary unless the original
consent acknowledged that the spouse had the right to limit consent only to
specific Beneficiary and that the spouse voluntarily elected to relinquish such
right. If no valid designation of Beneficiary exists at the time of the
Participant’s death, the death benefit shall be payable to his estate. Any
consent by the Participant’s spouse to waive any rights to the death benefit
must be in writing, must acknowledge the effect of such waiver, and be witnessed
by a Plan representative or a notary public. Further, the spouse’s consent must
be irrevocable and must acknowledge the specific non-spouse Beneficiary.
 
15

--------------------------------------------------------------------------------


 
 
7.4
BANK CERTIFICATION

 
The Bank shall certify to the Administrative Committee and the Trustee, in the
event of termination of the employment of any Participant, as to the date of
such termination.
 
 
7.5
MINIMUM DISTRIBUTION REQUIREMENTS

 
The requirements of this Section 7.5 and the following Sections 7.6 through 7.9
take precedence over any inconsistent provisions of the Plan. All distributions
required under this Sections 7.6 through 7.9 will be determined and made in
accordance with the Regulations Section 1.401(a)(9).
 
 
7.6
TIME AND MANNER OF MINIMUM REQUIRED DISTRIBUTIONS

 
(a)           Required Beginning Date.
 
The Participant’s entire interest will be distributed, or begin to be
distributed, to the Participant no later than the Participant’s required
beginning date.
 
(b)           Death of Participant Before Distributions Begin.
 
If the Participant dies before distributions begin, the Participant’s entire
interest will be distributed, or begin to be distributed, no later than as
follows:
 

 
(i)
If the Participant’s surviving spouse is the Participant’s sole
designated  beneficiary, then distributions to the surviving spouse will begin
by December 31 of the calendar year immediately following the calendar year in
which the Participant died, or by December 31 of the calendar year in which the
Participant would have attained age 70½, if later.
       
(ii)
If the Participant’s surviving spouse is not the Participant’s sole designated
beneficiary, then distributions to the designated beneficiary will begin by
December 31 of the calendar year immediately following the calendar year in
which the Participant died.
       
(iii)
If there is no designated beneficiary as of September 30 of the year following
the year of the Participant’s death, the Participant’s entire interest will be
distributed by December 31 of the calendar year containing the fifth anniversary
of the Participant’s death.
       
(iv)
If the Participant’s surviving spouse is the Participant’s sole designated
beneficiary and the surviving spouse dies after the Participant but before
distributions to the surviving spouse begin, this Section 7.6(b), other than
Section 7.6(b)(i), will apply as if the surviving spouse were the Participant.

 
16

--------------------------------------------------------------------------------


 
For purposes of Sections 7.6(a) and (b), unless Section 7.6(b)(iv) applies,
distributions are considered to begin on the Participant’s required beginning
date. If Section 7.6(b)(iv) applies, distributions are considered to begin on
the date distributions are required to begin to the surviving spouse under
Section 7.6(b)(i). If distributions under an annuity purchased from an insurance
company irrevocably commence to the Participant before the Participant’s
required beginning date (or to the Participant’s surviving spouse) before the
date distributions are required to begin to the surviving spouse under
subsection (b)(i), the date distributions are considered to begin is the date
distributions actually commence.
 
(c)           Forms of Distribution.
 
Unless the Participant’s interest is distributed in the form of an annuity
purchased from an insurance company or in a single sum on or before the required
beginning date, as of the first distribution calendar year, distributions will
be made in accordance with Sections 7.7 and 7.8. If the Participant’s interest
is distributed in the form of an annuity purchased from an insurance company,
distributions thereunder will be made in accordance with the requirements of
Code Section 401(a)(9) and applicable Regulations.
 
 
7.7
REQUIRED MINIMUM DISTRIBUTIONS DURING PARTICIPANT’S LIFETIME

 
(a)           During the Participant’s lifetime, the minimum amount that will be
distributed for each distribution calendar year is the lesser of:
 

 
(i)
the quotient obtained by dividing the Participant’s account balance by the
distribution period in the Uniform Lifetime Table set forth in Regulation
Section 1.401(a)(9)-9, using the Participant’s age as of the Participant’s
birthday in the distribution calendar year; or
       
(ii)
if the Participant’s sole designated beneficiary for the distribution calendar
year is the Participant’s spouse, the quotient obtained by dividing the
Participant’s account balance by the number in the Joint and Last Survivor Table
set forth in Regulation Section 1.401(a)(9)-9, using the Participant’s and
spouse’s attained ages as of the Participant’s and spouse’s birthdays in the
distribution calendar year.

 
(b)           Required minimum distributions will be determined beginning with
the first distribution calendar year and up to and including the distribution
calendar year that includes the Participant’s date of death.
 
 
7.8
REQUIRED MINIMUM DISTRIBUTIONS AFTER PARTICIPANT’S DEATH

 
(a)           Death On or After Date Distributions Begin.
 

 
(i)
Participant Survived by Designated Beneficiary. If the Participant dies on or
after the date distributions begin and there is a designated beneficiary, the
minimum amount that will be distributed for each distribution calendar year
after the year of the Participant’s death is the quotient obtained by dividing
the Participant’s account balance by the longer of the remaining life expectancy
of the Participant or the remaining life expectancy of the Participant’s
designated beneficiary, determined as follows:

 
17

--------------------------------------------------------------------------------


 

 
(A)    The Participant’s remaining life expectancy is calculated using the age
of the Participant in the year of death, reduced by one for each subsequent
year.
     
(B)    If the Participant’s surviving spouse is the Participant’s sole
designated beneficiary, the remaining life expectancy of the surviving spouse is
calculated for each distribution calendar year after the year of the
Participant’s death using the surviving spouse’s age as of the spouse’s birthday
in that year. For distribution calendar years after the year of the surviving
spouse’s death, the remaining life expectancy of the surviving spouse is
calculated using the age of the surviving spouse as of the spouse’s birthday in
the calendar year of the spouse’s death, reduced by one for each subsequent
calendar year.
     
(C)    If the Participant’s surviving spouse is not the Participant’s sole
designated beneficiary, the designated beneficiary’s remaining life expectancy
is calculated using the age of the beneficiary in the year following the year of
the Participant’s death, reduced by one for each subsequent year.
     
(ii)
No Designated Beneficiary. If the Participant dies on or after the date
distributions begin and there is no designated beneficiary as of September 30 of
the year after the year of the Participant’s death, the minimum amount that will
be distributed for each distribution calendar year after the year of the
Participant’s death is the quotient obtained by dividing the Participant’s
account balance by the Participant’s remaining life expectancy calculated using
the age of the Participant in the year of death, reduced by one for each
subsequent year.
     
(b)
Death Before Date Distributions Begin.
     
(i)
Participant Survived by Designated Beneficiary. If the Participant dies before
the date distributions begin and there is a designated beneficiary, the minimum
amount that will be distributed for each distribution calendar year after the
year of the Participant’s death is the quotient obtained by dividing the
Participant’s account balance by the remaining life expectancy of the
Participant’s designated beneficiary, determined as provided in Section 7.8(a).
       
(ii)
No Designated Beneficiary. If the Participant dies before the date distributions
begin and there is no designated beneficiary as of September 30 of the year
following the year of the Participant’s death, distribution of the Participant’s
entire interest will be completed by December 31 of the calendar year containing
the fifth anniversary of the Participant’s death.
       
(iii)
Death of Surviving Spouse Before Distributions to Surviving Spouse Are Required
to Begin. If the Participant dies before the date distributions begin, the
Participant’s surviving spouse is the Participant’s sole designated beneficiary,
and the surviving spouse dies before distributions are required to begin to the
surviving spouse under Section 7.8(a)(i)(B), this Section 7.8(b)(iii) will apply
as if the surviving spouse were the Participant.



18

--------------------------------------------------------------------------------


 
 
7.9
DEFINITIONS

 
The following definitions shall apply for purposes of Sections 7.6 through 7.8:
 
(a)           Designated beneficiary. The individual who is designated as the
beneficiary under Section 7.3 of the Plan and is the designated beneficiary
under Code Section 401(a)(9) and Regulations Section 1.401(a)(9)-1, Q&A-4, of
the Treasury Regulations.
 
(b)           Distribution calendar year. A calendar year for which a minimum
distribution is required. For distributions beginning before the Participant’s
death, the first distribution calendar year is the calendar year immediately
preceding the calendar year which contains the Participant’s required beginning
date. For distributions beginning after the Participant’s death, the first
distribution calendar year is the calendar year in which distributions are
required to begin under Section 7.6(b). The required minimum distribution for
the Participant’s first distribution calendar year will be made on or before the
Participant’s required beginning date. The required minimum distribution for
other distribution calendar years, including the required minimum distribution
for the distribution calendar year in which the Participant’s required beginning
date occurs, will be made on or before December 31 of that distribution calendar
year.
 
(c)           Life expectancy. Life expectancy as computed by use of the Single
Life Table in Regulation Section 1.401(a)(9)-9.
 
(d)           Participant’s account balance. The account balance as of the last
valuation date in the calendar year immediately preceding the distribution
calendar year (valuation calendar year) increased by the amount of any
contributions made and allocated or forfeitures allocated to the account balance
as of dates in the valuation calendar year after the valuation date and
decreased by distributions made in the valuation calendar year after the
valuation date. The account balance for the valuation calendar year includes any
amounts rolled over or transferred to the Plan either in the valuation calendar
year or in the distribution calendar year if distributed or transferred in the
valuation calendar year.
 
(e)           Required beginning date. For a Participant who is not a five
percent (5%) owner, the required beginning date is the April 1 of the calendar
year following the later of (i) the calendar year in which the Participant
attains age 70½, or (ii) the calendar year in which the Participant retires. The
required beginning date for a Participant who is a five percent (5%) owner (as
defined in Code Section 416(i)) is April 1 of the calendar year following the
calendar year in which the Participant attains age 70½.
 
19

--------------------------------------------------------------------------------


 
 
7.10
DISTRIBUTION FOR MINOR BENEFICIARY

 
If a distribution is to be made to a minor, then the Administrative Committee
may direct that such distribution be paid to the legal guardian, or if none, to
a parent of such Beneficiary or a responsible adult with whom the Beneficiary
maintains his or her residence, or to the custodian for such Beneficiary under
the Uniform Gift To Minors Act, if permitted by the laws of the state in which
the Beneficiary resides. A payment to the legal guardian, custodian or parent of
a minor Beneficiary under this Section 7.10 shall fully discharge the Trustee,
the Bank, and the Plan from further liability on account thereof.
 
 
7.11
LOCATION OF PARTICIPANT OR BENEFICIARY UNKNOWN

 
If all, or any portion, of the distribution payable to a Participant or
Beneficiary under this Plan shall, at the expiration of five (5) years after it
shall become payable, remain unpaid solely by reason of the inability of the
Administrative Committee, after sending a registered letter, return receipt
requested, to the last known address, and after further diligent effort, to
ascertain the whereabouts of such Participant or his Beneficiary, the amount so
distributable shall be treated as a Forfeiture pursuant to the Plan. If a
Participant or Beneficiary is located subsequent to his or her benefit being
reallocated under this Section 7.11, the forfeited benefit shall be restored.
 
 
7.12
LIMITATIONS ON BENEFITS AND DISTRIBUTIONS.

 
All rights and benefits, including elections, provided to a Participant in this
Plan shall be subject to the rights afforded to any alternate payee under a
QDRO. Furthermore, a distribution to an alternate payee shall be permitted if
such distribution is authorized by a QDRO, even if the affected Participant has
not reached the earliest retirement age under the Plan. For the purposes of this
Section 7.12, “alternate payee,” “QDRO” and “earliest retirement age” shall have
the meaning set forth under Code Section 414(p).
 
 
7.13
DIRECT ROLLOVERS

 
Despite any provision of the Plan to the contrary that would otherwise limit a
distributee’s election under this Article VII, a distributee may elect, at the
time and in the manner prescribed by the Administrative Committee, to have any
portion of an eligible rollover distribution paid directly to an eligible
retirement plan specified by the distributee in a direct rollover. For purposes
of this Section 7.13, the following definitions shall apply:
 
(a)           Eligible rollover distribution: An eligible rollover distribution
is any distribution of all or any portion of the balance to the credit of the
distributee, except that an eligible rollover distribution does not include: any
distribution that is one of a series of substantially equal periodic payments
(not less frequently than annually) made for the life (or life expectancy) of
the distributee or the joint lives (or joint life expectancies) of the
distributee and the distributee’s designated beneficiary, or for a specified
period of ten years or more; any distribution to the extent such distribution is
required under Code Section 401(a)(9); and the portion of any distribution that
is not includible in gross income (determined without regard to the exclusion
for net unrealized appreciation with respect to employer securities).
 
20

--------------------------------------------------------------------------------


 
(b)           Eligible retirement plan: An eligible retirement plan is an
individual retirement account described in Code Section 408(a), an individual
retirement annuity described in Code Section 408(b) , an annuity plan described
in Code Section 401(a)(3), an annuity contract described in Code Section 403(b),
a qualified trust described in Code Section 401(a), or an eligible plan under
Code Section 457(b) which is maintained by state, political subdivision of a
state, or any agency or instrumentality of a state or political subdivision of a
state and which agrees to separately account for amounts transferred into such
plan from this Plan.
 
(c)           Distributee: A distributee includes an Employee or former
Employee. In addition, the Employee’s or former Employee’s surviving spouse and
the Employee’s or former Employee’s spouse or former spouse who is the alternate
payee under a QDRO are distributees with regard to the interest of the spouse or
former spouse.
 
(d)           Direct rollover: A direct rollover is a payment by the Plan to the
eligible retirement plan specified by the distributee.
 
VIII.  TRUST AND TRUSTEES
 
 
8.1
TRUST AND TRUSTEE

 
(a)           There is hereby established a trust for sole purpose of holding
and investing the Fund in accordance with the requirements of ERISA Section
403(a) and the terms of this instrument. The trust shall consist of
contributions under this Plan, as adjusted for interest, gains and losses, less
payments to Participants. By executing this instrument, the Trustee hereby
accepts appointment as such and agrees to carry out its duties and obligations
under this Plan.
 
(b)           The Trustee shall discharge its duties hereunder solely in the
interest of the Participants and their Beneficiaries, and for the exclusive
purpose of providing benefits to Participants and Beneficiaries and Defraying
reasonable expenses of administering the Plans, (ii) with the care, skill,
prudence, and diligence under the circumstances then prevailing that a prudent
person acting in a like capacity and familiar with such matters would use in the
conduct of an enterprise of a like character and with like aims, (iii) in
accordance with the documents and instruments governing the Plan unless, in the
good faith judgment of the Trustee, the documents and instruments are not
consistent with the provisions of ERISA, and (iv) in a manner that does not
constitute a non-exempt prohibited transaction under Code Section 4975 of the
Code or ERISA Sections 406 or 407.
 
 
8.2
GENERAL POWERS

 
The Trustee shall have the following powers, rights and duties with respect to
the Fund in addition to those provided elsewhere in this instrument or by law.
 
(a)           To receive and to hold all contributions paid to it under the
Plan; provided, however, that the Trustee shall have no duty to require any
contributions to be made to it, or to determine that the contributions received
by it comply with the provisions of the Plan or with any resolution of the Board
of Directors providing for such contribution.
 
21

--------------------------------------------------------------------------------


 
(b)           To retain in cash (pending investment, reinvestment or the
distribution of dividends) such reasonable amount as may be required for the
proper administration of the Trust and to invest such cash as provided in
Article IV.
 
(c)           As directed by the Administrative Committee, to make distributions
from the Fund to such persons or trusts, in such manner, at such times and in
such forms as directed without inquiring as to, whether a payee is entitled to
the payment, or as to whether a payment is proper, and without liability for a
payment made in good faith without actual notice or knowledge of the changed
condition or status of the payee. If any payment of benefits directed to be made
from the Fund by the Trustee is not claimed, the Trustee shall notify the
Administrative Committee of that fact promptly. The Administrative Committee
shall make a diligent effort to ascertain the whereabouts of the payee or
distributee of benefits returned unclaimed. The Trustee shall dispose of such
payments as the Administrative Committee shall direct. The Trustee shall have no
obligation to search for or ascertain the whereabouts of any payee or
distributee of benefits from the Fund.
 
(d)           To vote or exercise other rights with respect to any Employer
Stock in the Fund at its discretion, except to the extent provided in the Plan,
and to vote or exercise other rights with regard to any other stocks, bonds or
other securities held in the Trust, or otherwise consent to or request any
action on the part of the issuer in person, by proxy or power of attorney.
 
(e)           To contract or otherwise enter into transactions between the Trust
and the Bank or any Bank shareholder or other person, for the purpose of
acquiring, selling, or exchanging Employer Stock and, to retain in the Fund any
Employer Stock so acquired.
 
(f)           To compromise, contest, arbitrate, settle or abandon claims and
demands by or against the Fund.
 
(g)           To begin, maintain or defend any litigation necessary in
connection with the investment, reinvestment and administration of the Trust.
 
(h)           To report to the Bank as of the last day of each Plan Year or at
such other times as may be required under the Plan, the then current fair market
value of all property held in the Fund, reduced by any liabilities other than
liabilities to Participants, as determined by the Trustee.
 
(i)           To furnish to the Bank such other information as the Trustee may
possess, which the Administrative Committee requires in order to comply with the
reporting and disclosure requirements of ERISA. The Trustee shall keep accurate
accounts of all investments, earnings thereon. All accounts, books and records
related to such investments shall be open to inspection by any person designated
from time-to-time by the Bank or the Administrative Committee. All accounts of
the Trustee shall be kept on an accrual basis. The Bank may approve such
accounting by written notice of approval delivered to the Trustee or by failure
to express objection to such accounting in writing delivered to the Trustee
within one hundred twenty (120) days from the date upon which the accounting was
delivered to the Bank. Upon the receipt of a written approval of the accounting,
or upon the passage, of the period of time within which objection may be filed
without written objections having been delivered to the Trustee, such accounting
shall be deemed to be approved, and the Trustee shall be released and discharged
as to all items, matters and things set forth in such account as fully as if
such accounting had been settled and allowed by decree, of a court of competent
jurisdiction in an action or proceeding in which the Trustee, the Bank and all
persons having or claiming to have any interest in the Fund or under the Plan
were parties.
 
22

--------------------------------------------------------------------------------


 
(j)           As directed by the Administrative Committee, to pay any estate,
inheritance, income or other tax, charge or assessment attributable to any
benefit which it shall or may be required to pay out of such benefit; and to
require before making any payment such release or other document from any taxing
authority and such indemnity from the intended payee as the Trustee shall deem
necessary for its protection.
 
(k)           To employ and to reasonably rely upon information and advice
furnished by agents, attorneys, appraisers, accountants or other persons of its
choice for such purposes as the Trustee considers necessary for the proper
administration of the Trust.
 
(l)           To assume, until advised to the contrary, that the Trust
established and maintained under this Article VIII is qualified under Code
Section 401(a) and is entitled to tax-exempt status under Code Section 501(a).
 
(m)           To invest and reinvest the assets of the Fund in personal property
of any kind, including, but not limited to bonds, notes, debentures, mortgages,
equipment trust certificates, investment trust certificates, guaranteed
investment contracts, preferred or common stock, and registered investment
companies.
 
(n)           To exercise any options, subscription rights and other privileges
with respect to Trust assets.
 
(o)           To register ownership of any securities or other property held by
it in its own name or in the name of a nominee, with or without the addition of
words indicating that such securities are held in a fiduciary capacity, and may
hold any securities in bearer form, but the books and records of the Trustee
shall at all times reflect that all such investments are part of the Trust.
 
(p)           To borrow such sum or sums from time to time as the Trustee
considers necessary or desirable and in the best interest of the Fund, and for
that purpose to mortgage or pledge any part of the Fund.
 
(q)           To deposit securities with a clearing corporation as defined in
Article 8 of the Uniform Commercial Code. The certificates representing
securities, including those in bearer form, may be held in bulk form with, and
may be merged into, certificates of the same class of the same issuer which
constitute assets of other accounts or owners, without certification as to the
ownership attached. Utilization of a book-entry system may be made for the
transfer or pledge of securities held by the Trustee or by a clearing
corporation. The Trustee shall at all times, however, maintain a separate and
distinct record of the securities owned by the Trust.
 
(r)           To participate in and use the Federal Book-Entry Account System, a
service provided by the Federal Reserve Bank for its member banks for deposit of
Treasury securities.
 
23

--------------------------------------------------------------------------------


 
(s)           To perform any and all other acts which are necessary or
appropriate for the proper management, investment and distribution of the Fund.
 
 
8.3
RESPONSIBILITY OF TRUSTEE.

 
The Trustee shall not be responsible in any way for the adequacy of the Fund to
meet and discharge any or all liabilities under the Plan or for the proper
application of distributions made or other action taken upon the direction of
the Administrative Committee.
 
 
8.4
COMPENSATION AND EXPENSES.

 
The Trustee shall be entitled to reasonable compensation for services, as agreed
to between the Bank and the Trustee from time to time in writing and to
reimbursement of all reasonable expenses incurred by it in the administration of
the Trust. The Trustee is authorized to pay from the Fund all expenses of
administering the Plan and Trust, including its compensation, compensation to
any agents employed by the Trustee and any accounting, legal and valuation
expenses, to the extent they are not paid directly by the Bank or any Affiliated
Employers. The Trustee shall be fully protected in making payments of
administrative expenses pursuant to the written directions of the Administrative
Committee.
 
 
8.5
CONTINUATION OF POWERS UPON TRUST TERMINATION.

 
Upon termination of the Trust, the powers, rights and duties of the Trustee
hereunder shall continue until all Fund assets have been liquidated.
 
 
8.6
RESIGNATION.

 
The Trustee may resign at any time by giving thirty (30) days’ advance written
notice to the Bank and the Administrative Committee.
 
 
8.7
REMOVAL OF THE TRUSTEE.

 
The Bank may remove the Trustee for any reason or for no reason by giving thirty
(30) days advance written notice to the Trustee, subject to providing the
removed Trustee with satisfactory written evidence of the appointment of a
successor Trustee and of the successor Trustee’s acceptance of the trusteeship.
 
 
8.8
DUTIES OF RESIGNING OR REMOVED TRUSTEE AND OF SUCCESSOR TRUSTEE.

 
If the Trustee resigns or is removed, the Trustee shall promptly transfer and
deliver the assets of the Fund to the successor Trustee(s). Within 120 days, the
resigned or removed Trustee shall furnish to the Bank and the successor
Trustees) an account of its administration of the Trust from the date of its
last account. Each successor Trustee shall succeed to the title to the Fund
vested in its predecessor without the signing or filing of any further
instrument, but any resigning or removed Trustee shall execute all documents and
do all acts necessary to vest such title or record in any successor Trustee.
Each successor shall have all the powers, rights and duties conferred by this
Trust as if originally named Trustee. No successor Trustee shall be personally
liable for any act or failure to act of a predecessor Trustee. With the approval
of the Administrative Committee, a successor Trustee may accept the account
rendered and the property delivered to it by its predecessor Trustee as a full
and complete discharge to the predecessor Trustee without incurring any
liability or responsibility for so doing.
 
24

--------------------------------------------------------------------------------


 
 
8.9
FILLING TRUSTEE VACANCY.

 
The Bank may fill a vacancy in the office of Trustee as soon as practicable by a
writing filed with the person or entity appointed to fill the vacancy.
 
 
8.10
DISAGREEMENT AS TO ACTS.

 
If there is a disagreement between the Trustee and anyone as to any act or
transaction reported in any accounting, the Trustee shall have the right to have
its account settled by a court of competent jurisdiction.
 
 
8.11
PERSONS DEALING WITH TRUSTEE.

 
No person dealing with the Trustee shall be required to see to the application
of any money paid or property delivered to the Trustee, or to determine whether
or not the Trustee is acting pursuant to any authority granted to it under or
the Plan.
 
 
8.12
MULTIPLE TRUSTEES.

 
In the event that more than one person shall serve as co-trustees hereunder,
then the action of a majority of the co-trustees serving at any time shall be
deemed to be the action of the Trustee.
 
 
8.13
DEALINGS WITH THE ADMINISTRATIVE COMMITTEE

 
The Administrative Committee may authorize one or more individuals to sign all
communications between the Administrative Committee and Trustee and shall at all
times keep the Trustee advised of the names of the members of the Administrative
Committee and the individuals authorized to sign on behalf of the Administrative
Committee. With the Trustee’s prior written consent, the Administrative
Committee may authorize the Trustee to act, without specific directions or other
directions or instructions from the Administrative Committee, on any matter or
class of matters with respect to which directions or, instructions from the
Administrative Committee may be required. The Trustee shall be fully protected
in relying on any communication sent by any authorized person and shall not be
required to verify the accuracy or validity of any signature unless the Trustee
has reasonable ground to doubt the authenticity of any signature. If the Trustee
requests any directions hereunder with respect to a matter that is not within
the Trustee’s sole discretion and does not receive them, the Trustee shall act
or refrain from acting, as it may determine, with no liability for such action
or inaction. If at any time person(s) serving as members of the Administrative
Committee and person(s) serving as the Trustee are the same, then there shall be
no need for written instructions from the Administrative Committee to the
Trustee, and all actions taken by the Trustee shall be deemed to have been
properly authorized by the Administrative Committee.
 
25

--------------------------------------------------------------------------------


 
IX.  DIVIDENDS
 
 
9.1
PAYMENT OF DIVIDENDS.

 
All dividends paid with respect to Employer Stock owned by the Trust shall, in
the discretion of the Bank:
 

 
(i)
Be retained by the Trustee and added to the corpus of the Trust,
       
(ii)
Be paid in cash directly to the Participants,
       
(iii)
Be paid to the Trustee and distributed in cash to the Participants not later
than ninety (90) days after the close of the Plan Year in which the dividend was
paid, or
       
(iv)
Be used to repay a loan described in Section 4.4, the proceeds of which were
used to acquire the Employer Stock with respect to which the dividend was paid.


 
 
9.2
ALLOCATION OF DIVIDENDS.

 
In the event of a distribution or payment of dividends to the Participants, each
Participant shall receive that portion of dividends paid in the ratio in which
the balance of his or her Account on the preceding Anniversary Date bears to the
sum of the balances for the Accounts of all Participants on that date. In the
event the Trustee uses dividends paid on Employer Stock to repay a loan
described in Section 4.4, then for that Plan Year, Employer Stock must be
allocated to each Participant’s account that has a fair market value of not less
than the amount of such dividend that would otherwise have been allocated to
that Participant if the dividend had been distributed to the Participants. If a
Participant is prohibited from having certain Employer Stock allocated to his
Account because of Code Section 409(n), then the Trustee shall pay directly to
such Participant his proportionate share of the dividend in cash rather than
applying said dividend to the repayment of a loan described in Section 4.4.
 
X.  PUT OPTIONS
 
 
10.1
APPLICATION

 
The provisions of this Article apply only if (i) the Employer Stock is not, or
ceases to be, traded on an established securities market or (ii) is subject to a
restriction under any Federal or state securities law, or regulation thereunder,
which would make the security not as freely tradable as one not subject to such
restriction.
 
 
10.2
PUT OPTION

 
Upon the distribution of shares of Employer Stock to a Participant, the
distributee shall have the right to require the Bank to purchase such shares, at
their then fair market value (herein referred to as the “put option”), in
accordance with the following terms and conditions:
 
26

--------------------------------------------------------------------------------


 
(a)           The put option must be exercised only by the Participant, or by
the Participant’s donees, or by a person (including an estate or its
distributee) to whom the shares pass by reason of a Participant’s death. For
this purpose, “Participant” shall mean a Participant in the Plan and Trust, and
any Beneficiary of such Participant.
 
(b)           Although the put option is binding upon the Bank, and not upon the
Plan and Trust, the Plan and Trust shall retain the option to assume the rights
and obligations of the Bank at the time of exercise of the put option.
 
(c)           If it is known at the time that a loan is made to the Trust for
the purpose of the acquisition of Employer Stock, that Federal or state law will
be violated by the Bank’s honoring of the put option, the Employer Stock
involved may be put (in a manner consistent with such law) to a third party
(e.g., an affiliate of the Bank or a shareholder other than the Plan and Trust)
that has substantial net worth at the time the loan is made, and whose net worth
is reasonably expected to remain substantial.
 
(d)           The put option is exercisable during the period of fifteen (15)
months which begins on the date the Employer Stock is distributed to the
Participant by the Plan and Trust, and must be exercised (if at all) by written
notification to the Bank.
 
(e)           The price to be paid by the Bank upon exercise of the put option
shall be the then fair market value of the shares, determined by the Trustee as
of the Valuation Date coinciding with or immediately preceding the date of
distribution; provided, however, that if the fair market value of shares of
Employer Stock is determined after such Valuation Date but prior to the date of
distribution of the shares, the fair market value as determined as of the more
recent valuation shall control. For this purpose, fair market value shall be
determined in accordance with the provisions of Section 4.2, respecting the
valuation of shares of Employer Stock held in the Trust.
 
(f)           If the balance to the credit of a Participant’s account is
distributed within one (1) taxable year, the purchase price for the shares of
Employer Stock shall be paid in substantially equal annual, quarterly or monthly
payments over a period beginning not later than thirty (30) days after the
exercise of the put option and not exceeding five (5) years. Interest on the
unpaid balance shall accrue and shall be paid with each payment of principal, at
a reasonable rate of interest. Adequate security shall be provided for the
obligations. If a Participant’s account balance is distributed to him or her in
installments, the purchase price for the shares of Employer Stock shall be paid
in cash no later than thirty (30) days after the exercise of the put option.
 
(g)           The terms of the put option and the administration of the Employer
Stock purchase provisions of this Plan and Trust shall be conducted according to
a uniform, nondiscriminatory policy established by the Bank with respect to
Participants similarly situated.
 
XI.  RIGHT OF FIRST REFUSAL
 
 
11.1
APPLICATION

 
The provision of Sections 11.2 and 11.3 below apply only if the Employer Stock
is not, or ceases to be, traded on an established securities market.
 
27

--------------------------------------------------------------------------------


 
 
11.2
RIGHT OF FIRST REFUSAL

 
Any Participant or transferee who desires to transfer (whether by sale, gift or
bequest) any shares of Employer Stock shall first offer in writing such shares
for sale to the Bank at the same price and upon the same terms offered to such
shareholder by a bona fide prospective purchaser of such shares. In the case of
gifts or bequests, such shares shall first be offered for sale to the Bank at
the fair market value of shares as determined under Section 4.2. Such written
offer must be presented to the Bank and the option periods set forth below must
have expired prior to the making of any gift or prior to the transfer out of a
Participant’s or transferee’s estate. The Bank shall have the option for seven
(7) days after the later of (i) the death of the Participant or transferee, or
(ii) the Bank’s receipt of such written offer, to accept such offer. If, within
such seven-day period, the Bank fails to accept such offer in its entirety, its
option hereunder as to such offer shall terminate. Thereupon, immediately
following the termination of said offer as to the Bank, the said same offer
shall be deemed without further writing to have been renewed and reinstated as
to the Trust, and the Trust shall have the option for three (3) days after the
termination of the Bank’s option to purchase such part or all of the stock which
the offering shareholder desires to transfer. If the option is not exercised
within the seven (7) day period, then the shareholder so desiring to transfer
part or all of his or her Employer Stock shall have the right for a period
ending on the thirtieth (30th) day after the expiration of the aforesaid seven
(7) day period, to transfer such stock to, and only to, the donee or beneficiary
or in the case of a sale, to the aforesaid bona fide prospective purchaser in
the same quantity, at the same price, and upon the same terms as were offered to
the Bank and/or the Trust. In the case of gifts or bequests, if the option is
not exercised by the Bank or the Trustee then such shares may be transferred to
the donees, legatees or heirs of the transferor. In case of any transfer by
reason of gift or death under this Section 11.2, the legatees, heirs, next of
kin, donees or other transferees shall receive and hold such stock subject to
the restrictions on encumbrance and disposition set forth in this Article XI.
 
 
11.3
ENDORSEMENT OF CERTIFICATES

 
Prior to the distribution of any shares of Employer Stock to a Participant, the
Trustee shall have the Bank endorse such shares as follows:’
 
“The shares represented by this certificate are subject to a Right of First
Refusal as set forth in Section 11.2 of the Auburn Savings Bank, FSB Employee
Stock Ownership Plan and Trust, as amended from time to time, restricting the
free transferability of said shares. The Bank will mail to the holder of this
certificate, without charge, a copy of the terms of such Right of First Refusal
within five (5) days after receiving a written request therefor.”
 
28

--------------------------------------------------------------------------------


 
XII.  ADMINISTRATIVE COMMITTEE
 
 
12.1
STATUS

 
The Administrative Committee (i) is a “named fiduciary” for purposes of ERISA
Section 402(a)(1) with authority to control and manage the operation and
administration of the Plan, (ii) is responsible for complying with all of the
reporting and disclosure requirements of Part 1 of Subtitle B of Title I of
ERISA, and (iii) has the power and authority in its sole, absolute and
uncontrolled discretion to control or manage the operation and administration of
the Plan, including all powers necessary to accomplish these purposes. The
Administrative Committee will not, however, have any authority over the
investment of assets of the Trust in its capacity as such.
 
 
12.2
POWERS

 
The Administrative Committee has full discretionary power to administer the Plan
in all of its details in accordance with the requirements of ERISA and other
applicable laws. For this purpose the Administrative Committee’s discretionary
powers include, but are not be limited to, the following:
 

 
(i)
To make and enforce such rules and regulations as it deems necessary or proper
for the efficient administration of the Plan or required to comply with
applicable law;
       
(ii)
To interpret and construe the Plan;
       
(iii)
To decide all questions concerning the Plan and the eligibility of any person to
participate in the Plan;
       
(iv)
To compute the amounts to be distributed under the Plan, and to determine the
person or persons to whom such amounts will be distributed;
       
(v)
To authorize the payment of distributions;
       
(vi)
To keep such records and submit such filings, elections, applications, returns
or other documents or forms as may be required under the Code and applicable
regulations, or under other federal, state or local law and regulations;
       
(vii)
To allocate and delegate its ministerial duties and responsibilities and to
appoint such agents, counsel, accountants and consultants as may be required or
desired to assist in administering the Plan; and
       
(viii)
By written instrument, to allocate and delegate its fiduciary responsibilities
in accordance with ERISA Section 405.



29

--------------------------------------------------------------------------------


 
 
12.3
DUTIES

 
The Administrative Committee shall decide any disputes which may arise relative
to the rights of Participants and/or Employees, past and present, and their
Beneficiaries, under the terms of this Plan, shall give instructions and
directions to the Trustee as necessary and, in general, shall direct the
administration of the Plan; provided that the Administrative Committee may not,
through interpretation of or action under the Plan (including amendment or
termination under Article XIII), increase the burden imposed upon the Trustee
without the Trustee’s consent. The Administrative Committee shall keep records
containing all relevant data pertaining to any person affected hereby and his
rights under the Plan and shall ascertain that such person receives the benefits
to which he or she is entitled. No member of the Administrative Committee shall
have any right to vote or decide upon any matter relating solely to himself or
any of his rights or benefits under this Plan.
 
(a)           The Administrative Committee shall establish accounting procedures
for the purpose of making the allocations, valuations, and adjustments to both
the Account and Employer Stock Account of each Participant and it shall maintain
adequate records of the cost basis of Employer Stock allocated to each
Participant’s Employer Stock Account.
 
(b)           The Administrative Committee shall determine the eligibility of
Participants, according to the provision of this Plan, from the information
furnished to it by the Bank.
 
(c)           Wherever, under the provisions of this Plan, discretion is granted
to the Administrative Committee which affects the benefits, rights and
privileges of Participants, such discretion shall be exercised uniformly so that
all Participants similarly situated shall be similarly treated.
 
 
12.4
EFFECT OF INTERPRETATION OR DETERMINATION

 
Any interpretation of the Plan or other determination with respect to the Plan
by the Administrative Committee will be final, conclusive and binding on all
persons in the absence of clear and convincing evidence that the committee acted
arbitrarily and capriciously.
 
 
12.5
RELIANCE ON TABLES, ETC.

 
In administering the Plan, the Administrative Committee is entitled, to the
extent permitted by law, to rely conclusively on all tables, valuations,
certificates, opinions and reports which are furnished by any accountant,
trustee, counsel or other expert who is employed or engaged by the
Administrative Committee or by the Bank on the committee’s behalf.
 
 
12.6
CLAIMS AND REVIEW PROCEDURES.

 
The following claims procedure is intended to conform with the requirements of
ERISA Section 503:
 
(a)           If any person believes he or she is being denied any rights or
benefits under the Plan, such person may file a claim in writing with the
Administrative Committee.  If any such claim is wholly or partially denied, the
Administrative Committee will notify such person of its decision in writing.
Such notification will contain (i) specific reasons for the denial, (ii)
specific reference to pertinent plan provisions, (iii) a description of any
additional material or information necessary for such person to perfect such
claim and an explanation of why such material or information is necessary and
(iv) information as to the steps to be taken if the person wishes to submit a
request for review. Such notification will be given within 90 days after the
claim is received by the Administrative Committee (or within 180 days, if
special circumstances require an extension of time for processing the claim, and
if written notice of such extension and circumstances is given to such person
within the initial 90 day period). If such notification is not given within such
period, the claim will be considered denied as of the last day of such period
and such person may request a review of his or her claim.
 
30

--------------------------------------------------------------------------------


 
(b)           Within 60 days after the date on which a person receives a written
notice of a denied claim (or, if applicable, within 60 days after the date on
which such denial is considered to have occurred) such person (or his or her
duly authorized representative) may (a) file a written request with the
Administrative Committee for a review of his or her denied claim by the
Administrative Committee, (b) submit written issues and comments to the
Administrative Committee and (c) review pertinent documents. The Administrative
Committee will notify such person of its decision in writing. Such notification
will be written in a manner calculated to be understood by such person and will
contain specific reasons for the decision as well as specific references to
pertinent plan provisions. The decision on review will be made within 60 days
after the request for review is received by the Administrative Committee (or
within 120 days, if special circumstances require an extension of time for
processing the request, such as an election by the Administrative Committee to
hold a hearing, and if written notice of such extension and circumstances is
given to such person within the initial 60 day period). If the decision on
review is not made within such period, the claim will be considered denied.
 
 
12.7
INDEMNIFICATION

 
The Bank agrees to indemnify and defend to the fullest extent of the law any
Employee, officer or director of the Bank (i) who serves or has served on the
Administrative Committee, (ii) who assists the Administrative Committee in
administering the Plan as part of his or her employment duties with the Bank, or
(iii) to whom the Administrative Committee has delegated any of its duties or
responsibilities, including any former Employee, officer or director described
in (i) or (ii) against any liabilities, damages, costs and expenses (including
attorneys’ fees and amounts paid in settlement of any claims approved by the
Bank occasioned by any act or omission to act in connection with the Plan, if
such act or omission to act is in good faith and without gross negligence.
 
 
12.8
ANNUAL REPORT

 
The Administrative Committee shall submit annually to the Bank a report showing
in reasonable summary form, the financial position of the Trust and giving a
brief account of the operations of the Plan for the past year, and such further
information as the Bank may reasonably require.
 
31

--------------------------------------------------------------------------------


 
 
12.9
EXPENSES OF PLAN

 
The Administrative Committee may direct a Trustee to pay from the Fund any or
all expenses of administering the Plan, to the extent such expenses are
reasonable. The Administrative Committee will determine what constitutes a
reasonable expense of administering the Plan, and whether such expenses shall be
paid from the Trust. The Administrative Committee may also allocate
administrative charges attributable to specific plan expenses, including but not
limited to determinations regarding QDROs and plan loan origination fees, to the
affected Participant or Beneficiary’s Account. Any such expense not paid out of
the Trust shall be paid by the Bank or the Affiliated Employers; provided,
however, that to the extent permitted by ERISA, the Administrative Committee may
direct a Trustee to reimburse the Bank or the Affiliated Employers, as the case
may be, out of the Trust for a reasonable expense of administering the Plan
which is paid prior to a determination with respect to such expense.
 
 
12.10
LIMITATION OF LIABILITY

 
No bond or other security shall be required of any member of the ,Administrative
Committee, unless the member handles funds or other property of the Plan. A
member of the committee shall not be liable or responsible for the acts of
commission or omission of another fiduciary unless (i) the member knowingly
participates or knowingly attempts to conceal the act or omission of another
fiduciary and the member knows the act or omission is a breach of fiduciary
responsibility by the other fiduciary, (ii) the member has knowledge of a breach
by another fiduciary and shall not make reasonable effort to remedy the breach,
(iii) the member’s breach of his or her own fiduciary responsibility permits
another fiduciary to commit a breach.
 
(a)           Neither the Trustee nor any member of the Administrative Committee
shall be liable for any loss or damage or depreciation which may result in
connection with the execution of their duties or the exercise of its discretion
or from any other act or omission hereunder, except when due to gross negligence
or willful misconduct. At the request of the Administrative Committee, the
Trustee is authorized to purchase insurance for the Trustee and the members of
the Administrative Committee to cover liability or loss resulting from their
acts or omissions. To the extent not covered by insurance, the Trust shall pay
all cost and expenses (including legal fees) that a member of the Administrative
Committee or Trustee may incur as a result of serving as such unless it is
determined by a court of competent jurisdiction that such acts or omissions were
due to gross negligence or willful misconduct.
 
(b)           No fee or compensation shall be paid to any member of the
Administrative Committee for his services as a committee member. Any expenses
properly incurred by the Administrative Committee shall be reimbursed or paid by
the Trust.
 
 
12.11
ACCOUNTS

 
The Administrative Committee shall establish and maintain separate individual
Employer Stock Accounts and Other Investment Accounts for each Participant, as
well as for each Former Participant who has an interest in the Plan. Such
separate Employer Stock Accounts and Other Investment Accounts shall not require
a segregation of the Trust assets and no Participant shall acquire a specific
asset of the Trust as a result of the allocations provided for in the Plan.
 
32

--------------------------------------------------------------------------------


 
XIII.  AMENDMENTS AND TERMINATION
 
 
13.1
PLAN AMENDMENTS

 
The Bank may amend this Plan in any manner and at any time, provided, however,
that no amendment shall prejudice a Participant’s or Beneficiary’s existing
rights nor revert any interest in the Trust assets, income or principal, to the
Bank. An amendment shall be made by resolution of the Board of Directors and
shall be effective upon delivery of a written instrument, executed by order of
the Board of Directors to the Trustee. No amendment which affects the rights,
responsibilities or duties of the Trustee may be made without the written
consent of the Trustee.
 
 
13.2
TERMINATION OF CONTRIBUTIONS

 
The Bank has established this Plan with the bona fide intention and expectation
that from year to year it will be able to and will deem it advisable to make its
contributions as herein provided. The Bank, however, realizes that circumstances
not now foreseen or circumstances beyond its control may make it either
impossible or inadvisable to continue to make its contributions as herein
provided. In the event the Board of Directors decides it is impossible or
inadvisable for the Bank to continue to make its contributions as herein
provided, the Board of Directors shall have the power to terminate the Bank’s
contributions by appropriate resolutions. A certified copy of such resolution or
resolutions shall be delivered to the Administrative Committee, and as soon as
possible thereafter, the Administrative Committee shall send or deliver to each
Participant and Beneficiary a copy of the same. After the date specified in such
resolution or resolutions, the Bank shall make no further contributions under
this Plan. In the event of such termination of contributions by the Bank, the
Plan and Trust shall remain in existence, and all of the provisions of the Plan
and the Trust shall remain in force which are necessary, in the opinion of the
Administrative Committee, other than the provisions for contributions by the
Bank, and all of the assets in the Trust on the date specified in such
resolution or resolutions shall be held, administered and distributed by the
Administrative Committee and the Trustee, in the manner provided herein. Despite
any other provisions of the Plan, upon complete discontinuance of contributions
to the Plan, Participants will be fully vested in their Account balances.
 
 
13.3
TERMINATION OF .PLAN

 
If the Board of Directors shall terminate the Bank’s contributions, in
accordance with Section 13.2, the Board of Directors shall also have the power
to terminate the Plan and Trust completely or partially, by appropriate
resolution specifying the date of such termination, certified copies of which
shall be delivered to the Administrative Committee, provided, however, that upon
complete or partial termination of the Plan or complete discontinuance of
contributions by the Bank to the Trust, the rights of each Participant to the
amounts credited to his or her Account, at such time, are non-forfeitable and
fully vested in each such Participant. Upon complete or partial termination of
the Plan and Trust, after payment of all expenses and after adjustment of
Participants’ and Beneficiaries’ shares for expenses, profits, losses and any
other necessary adjustments, there shall be paid to each Participant and each
Beneficiary the amount of his or her share in the Trust, in a lump sum.
 
33

--------------------------------------------------------------------------------


 
XIV.  TOP HEAVY PROVISIONS
 
 
14.1
PROVISIONS TO APPLY

 
The provisions of this Article XIV shall apply for any top-heavy Plan Year
notwithstanding anything to the contrary in the Plan. All determinations under
this Article XIV will be made in accordance with the provisions of Code Section
416 and the Regulation promulgated thereunder, which are specifically
interpreted herein by reference.
 
 
14.2
MINIMUM CONTRIBUTION

 
For any Plan Year which is a top-heavy plan year, Participating Employers shall
contribute to the Trust a minimum contribution on behalf of each Participant who
is not a key employee for such year and who has not experienced a severance from
employment with Participating Employers by the end of the Plan Year. The minimum
contribution shall, in general, equal 3% of each such Participant’s
Compensation, but shall be subject to the following special rules:
 
(a)           If the largest contribution on behalf of a key employee for such
year is equal to less than 3% of the key employee’s Compensation, such lesser
percentage shall be the minimum contribution percentage for Participants who are
not key employees. This special rule shall not apply, however, if the Plan is
required to be included in an aggregation group and enables a defined benefit
plan to meet the requirements of Code Sections 401(a)(4) or 410.
 
(b)           No minimum contribution will be required with respect to a
Participant who is also covered by another top-heavy defined contribution plan
of the Bank or a Participating Employer which meets the vesting requirements of
Code Section 416(b) and under which the Participant receives the top-heavy
minimum contribution.
 
(c)           If a Participant is also covered by a top-heavy defined benefit
plan of the Bank or an Participating Employer, “5%” shall be substituted for
“3%” above in determining the minimum contribution.
 
(d)           The minimum contribution with respect to any Participant who is
not a key employee for the particular year will be offset by any Bank
contributions under Section 3.1, and qualified non-elective contributions
(within the meaning of Code Section 401(m)(4)(c)) and qualified matching
contributions (within the meaning of Regulation Section 1.401(k)1(a)(6)) if any,
under another plan of Participating Employers. Matching Contributions that are
used to satisfy the minimum contribution requirements shall be treated as
matching contributions for purposes of the actual contribution percentage test
and other requirements of Code Section 401(m).
 
(e)           If additional minimum contributions are required under this
Section, such contributions shall be credited to the Participant’s Account.
 
(f)           A minimum contribution required under this Section shall be made
even though, under other Plan provisions, the Participant would not otherwise be
entitled to receive an allocation for the year because of the Participant’s
failure to complete 1,000 Hours of Service.
 
34

--------------------------------------------------------------------------------


 
 
14.3
DEFINITIONS

 
For purposes of this Article XIV, the following terms have the following
meanings:
 
(a)           “Key employee” means a key employee described in Code Section
416(i)(I) and “non-key employee” means any employee who is not a key employee
(including employees who are former key employees);
 
(b)           “Top-heavy plan year” means a Plan Year if any of the following
conditions exist:
 

 
(i)
The top-heavy ratio for the Plan exceeds 60 percent and the Plan is not part of
any required aggregation group or permissive aggregation group of plans;
       
(ii)
This Plan is a part of a required aggregation group of plans but not part of a
permissive aggregation group and the top-heavy ratio for the group of plans
exceeds 60 percent; or
       
(iii)
The Plan is part of a required aggregation group and part of a
permissive  aggregation group of plans and the top-heavy ratio for the
permissive aggregation group exceeds 60 percent.

 
(c)           “Top-heavy ratio”
 

 
(i)
If any Participating Employer maintains one or more defined contribution plans
(including any Simplified Employee Pension Plan) and the Participating Employer
has not maintained any defined benefit plan which during the 5-year period
ending on the determination date(s) has or has had accrued benefits, the
top-heavy ratio for the Plan alone or for the required or permissive aggregation
group as appropriate is a fraction, the numerator of which is the sum of the
account balances of all key employees on the determination date(s), and the
denomination of which is the sum of all account balances, both computed in
accordance with Code Section 416. Account balances shall be increased by
distributions made during the 1-year period ending on the determination date(s)
(including distributions under a terminated plan which, had it not been
terminated, would have been aggregated with the Plan under Code Section
416(g)(2)(A)(i)); provided, however, that with respect to distributions made for
a reason other than severance from employment, death or disability, the
preceding clause shall be applied by substituting “1-year period” for “1-year
period.” Both the numerator and the denominator of the top-heavy ratio are
increased to reflect any contribution not actually made as of the determination
date, but which is required to be taken into account on that date under Code
Section 416.

 
35

--------------------------------------------------------------------------------


 

 
(ii)
If a Participating Employer maintains one or more defined contribution plans
(including any Simplified Employee Pension Plan) and the Participating Employer
maintains or has maintained one or more defined benefit plans which during the
5-year period ending on the determination date(s) has or has had any accrued
benefits, the top-heavy ratio for any required or permissive aggregation group
as appropriate is a fraction, the numerator of which is the sum of the account
balances under the aggregated defined contribution plan or plans for all key
employees, determined in accordance with Section 14.3(c)(1), and the present
value of accrued benefits under the aggregated defined benefit plan or plans for
all key employees as of the determination date(s), and the denominator of which
is the sum of the account balances under the aggregated defined contribution
plan or plans for all participants, determined in accordance with Section
14.3(c)(i), and the present value of all accrued benefits under the defined
benefit plan or plans for all participants as of the determination date(s), all
determined in accordance with Code Section 416. The accrued benefits under a
defined benefit plan in both the numerator and denominator of the top-heavy
ratio are increased for any distribution of an accrued benefit in the manner
described in Section 14.3(c)(i).
       
(iii)
For purposes of Sections 14.3(c)(1) and (ii), the value of account balances and
the present value of accrued benefits will be determined as of the most recent
valuation date that falls within or ends with the 12-month period ending on the
determination date, except as provided in Code Section 416 for the first and
second plan years of a defined benefit plan. The account balances and accrued
benefits of a participant (A) who is not a key employee but who was a key
employee in a prior year, or (B) who has not been credited with at least one
Hour of Service with any employer maintaining the plan at any time during the
1-year period ending on the determination date will be disregarded. The
calculation of the top-heavy ratio, and the extent to which distributions,
rollovers, and transfers are taken into account will be made in accordance with
Code Section 416. Deductible employee contributions will not be taken into
account for purposes of computing the top-heavy ratio. When aggregating plans,
the value of account balances and accrued benefits will be calculated with
reference to the determination dates that fall within the same calendar year.
       
(iv)
The accrued benefit of a Participant other than a key employee shall be
determined under (A) the method, if any, that uniformly applies for accrual
purposes under all defined benefit plans maintained by the employer, or (B) if
there is no such method, as if such benefit accrued not more rapidly than the
slowest accrual rate permitted under the fractional rule of Code Section
411(b)(1)(C).

 
(d)           The “permissive aggregation group” is the required aggregation
group of plans plus any other plan or plans of the employer which, when
considered as a group with the required aggregation group, would continue to
satisfy the requirements of Code Sections 401(a)(4) and 410.
 
36

--------------------------------------------------------------------------------


 
(e)           The “required aggregation group” is (i) each qualified plan of the
employer in which at least one key employee participates or participated at any
time during the determination period (regardless of whether the plan has
terminated), and (ii) any other qualified plan of the employer which enables a
plan described in clause (i) to meet the requirements of Code Sections 401(a)(4)
and 410(b).
 
(f)            For purposes of computing the top-heavy ratio, the “valuation
date” shall be the last day of the applicable plan year.
 
(g)           For purposes of establishing present value to compute the
top-heavy ratio, any benefit shall be discounted only for mortality and interest
based on the interest and mortality rates specified in the defined benefit
plan(s), if applicable.
 
(h)           The term “determination date” means, with respect to the initial
plan year of a plan, the last day of such plan year and, with respect to any
other plan year of a plan, the last day of the preceding plan year of such plan.
The term “applicable determination date” means, with respect to the Plan, the
determination date for the Plan Year of reference and, with respect to any other
plan, the determination date for any plan year of such plan which falls within
the same calendar year as the applicable determination date of the Plan.
 
XV.  DEFINITIONS
 
As used in this instrument, the following terms shall mean the following:
 
(a)           ACCOUNT means, with respect to each Participant, the aggregate
value of his or her Employer Stock Account and Other Investment Account.
 
(b)           ADMINISTRATIVE COMMITTEE means the person or persons designated by
the Board of Directors to act as such under Article XIII, provided, however,
that if the Board of Directors fails to appoint the Administrative Committee,
the Compensation Committee of the Board of Directors will serve as the
Administrative Committee.
 
(c)           AFFILIATED EMPLOYER means the Bank and any corporation which is a
member of a controlled group of corporations, as defined in Code Section 414(b),
which includes the Bank; any trade or business (whether or not incorporated)
which is under common control, as defined in Code Section 414(c) with the Bank;
any organization (whether or not incorporated) which is a member of an
affiliated service group, as defined in Code Section 414(m), which includes the
Bank; and any other entity required to be aggregated with the Bank pursuant to
Regulations under Code Section 414(o).
 
(d)           ANNIVERSARY DATE means the 31st day of December each year.
 
(e)           BANK means Auburn Savings Bank, FSB.
 
(f)           BENEFICIARY means a person entitled to benefits hereunder as
beneficiary of a deceased Participant or as beneficiary of a deceased
Beneficiary.
 
37

--------------------------------------------------------------------------------


 
(g)           BOARD OF DIRECTORS means the Board of Directors of the Bank, as
from time to time constituted.
 
(h)           CODE means the Internal Revenue Code of 1986, as amended or
replaced from time to time.
 
(i)            COMPENSATION means, with respect to any Participant, total
remuneration paid by the Employer for a Plan Year. Compensation in excess of
$225,000, as adjusted for increases in the cost of living at the same time and
in such manner as permitted under Code Section 401(a)(17)(B), shall be
disregarded. The cost-of-living adjustment in effect for a calendar year applies
to any period, not exceeding 12 months, over which compensation is determined
(determination period) beginning with or within such calendar year. If a
determination period consists of fewer than 12 months, the annual compensation
limit will be multiplied by a fraction, the numerator of which is the number of
months in the determination period, and the denominator of which is 12.
Compensation shall include any amount which is contributed by the Bank pursuant
to a salary reduction agreement and which is not includible in the gross income
of the Employee under Code Sections 124, 132(f), 401(k), 402(h) and 403(b).
 
(j)             EMPLOYER STOCK means shares of the Bank’s voting common stock
having a combined voting power and dividend rights equal to or exceeding that
class of the Bank’s common stock having the greatest voting power and dividend
rights.
 
(k)            EMPLOYER STOCK ACCOUNT means the account of a Participant which
is credited with the shares of Employer Stock purchased and paid for by the
Trust or contributed to the Trust.
 
(l)             ERISA means the Employee Retirement Income Security Act of 1974,
as amended from time to time.
 
(m)           ELIGIBLE EMPLOYEE means any Employee other than (i) an Employee
covered by a collective bargaining agreement as to which retirement benefits
were the subject of good faith bargaining, (ii) an Employee who is a nonresident
alien and who receives no U.S. source income (iii) an individual who is not
characterized by or treated by the Bank as a common law employee of the
Participating Employer, and (iv) an individual hired on a temporary basis
through a staffing or temporary agency. If an individual described in clause
(iii) is reclassified or deemed to be reclassified as a common law employee of a
Participating Employer and meets the definition of an Eligible Employee, the
individual will be eligible to participate in the Plan as of the actual date of
such reclassification (to the extent such individual otherwise qualifies as an
Eligible Employee). If the effective date of reclassification is prior to the
actual date of such reclassification, in no event will the reclassified
individual be eligible to participate in the Plan retroactively to the effective
date of such reclassification. In no event shall a Leased Employee within the
meaning of Code Section 414(n) become an Eligible Employee until he or she is
actually employed by a Participating Employer.
 
(n)           EMPLOYEE means any individual employed by the Bank, (i) excluding
independent contractors and (ii) including a Leased Employee and any other
individual required to be treated as an employee pursuant to Code Sections
414(n) and 414(o).
 
38

--------------------------------------------------------------------------------


 
(o)           ENTRY DATE means January 1 and July 1 of each Plan Year.
 
(p)           FIDUCIARY means any person who (i) exercises any discretionary
authority or discretionary control respecting management of the Plan or
exercises any authority or control respecting management or disposition of its
assets, (ii) renders investment advise for a fee or other compensation, direct
or indirect, with respect to any monies or other property of the Plan or has any
authority or responsibility to do so, or (iii) has any discretionary authority
or discretionary responsibility in the administration of the Plan, including,
but not limited to, the Trustee, the Employer and its representative body, and
the Committee.
 
(q)           FORFEITURE means that portion of a Participant’s Account that is
not vested, and occurs on the earlier of (i) the distribution of the entire
vested portion of a Participant’s Account, or (ii) the last day of the Plan Year
in which the Participant incurs five (5) consecutive One-Year Breaks in Service.
In the event of a distribution under clause (i), in the case of a terminated
Participant whose vested benefit is zero, such Terminated Participant shall be
deemed to have received a distribution of his or her vested benefit upon his
termination of employment. In addition, the term Forfeiture shall also include
amounts deemed to be Forfeitures pursuant to any other provision of this Plan.
 
(r)           FORMER PARTICIPANT means a person who has been a Participant, but
who has ceased to be a Participant for any reason.
 
(s)           FUND means the assets of the Plan as from time-to-time
constituted.
 
(t)           HIGHLY COMPENSATED EMPLOYEE means any Employee who (i) was a five
percent (5%) owner (as defined in Code Section 416(i)(1)(B)(i)) of the Employer
at any time during the current or the preceding Plan Year, or (ii) for the
preceding Plan Year, (A) had compensation from the Employer in excess of
$105,000 (as adjusted by the Secretary pursuant to Code Section 415(d), and (B)
if the Employer elects the application of this clause for such preceding year,
was in the top-paid group of Employees for such preceding year. For this
purpose, an Employee is in the top-paid group of Employees for any year if such
Employee is in the group consisting of the top twenty percent (20%) of the
Employees when ranked on the basis of compensation paid during such year. A
Former Employee shall be treated as a highly compensated employee if he or she
was a highly compensated employee when he or she separated from service, or was
a highly compensated employee at any time after attaining age 55.
 
(u)           HIGHLY COMPENSATED PARTICIPANT means a Highly Compensated Employee
who is eligible to participate in the Plan.
 
(v)           HOUR OF SERVICE means:
 

 
(i)
each hour for which an Employee is directly or indirectly compensated or
entitled to compensation by the Employer for the performance of duties during
the applicable computation period;
       
(ii)
each hour for which an Employee is directly or indirectly compensated or
entitled to compensation by the Employer (irrespective of whether the employment
relationship has terminated) for reasons other than performance of duties (such
as vacation, holidays, sickness, jury duty, disability, lay-off, military duty
or leave of absence) during the applicable computation period;
       
(iii)
each hour for which back pay is awarded or agreed to by the Employer without
regard to mitigation of damages.

 
39

--------------------------------------------------------------------------------


 
The same Hours of Service shall not be credited both under (i) or (ii), as the
case may be, and under (iii).


Despite the forgoing, (x) no more than 501 Hours of Service are required to be
credited to an Employee on account of any single continuous period during which
the Employee performs no duties (whether or not such period occurs in a single
computation period); (y) an hour for which an Employee is directly or indirectly
paid, or entitled to payment, on account of a period during which no duties are
performed is not required to be credited to the Employee if such payment is made
or due under a plan maintained solely for the purpose of complying with
applicable worker’s compensation, or unemployment compensation or disability
insurance laws; and (z) Hours of Service are not required to be credited for a
payment which solely reimburses an Employee for medical or medically related
expenses incurred by the Employee.
 
An Hour of Service must be counted for purpose of determining a Year of Service,
a year of participation for purposes of accrued benefits, a One-Year Break in
Service, and employment commencement date (or reemployment commencement date).
The provisions of Department of Labor regulations Sections 2530.200b-2(b) and
(c) are incorporated herein by reference.
 
(w)           NON-HIGHLY COMPENSATED PARTICIPANT means any Participant who is
not a Highly Compensated Employee.
 
(x)           NORMAL RETIREMENT DATE means the Anniversary Date coinciding with
or next following the Participant’s Normal Retirement Age (65th birthday). A
Participant shall become fully Vested in his Account upon attaining his Normal
Retirement Age.
 
(y)           ONE-YEAR BREAK IN SERVICE shall mean the applicable computation
period during which an Employee has not completed more than 500 Hours of Service
with the Employer. Further, solely for the purpose of determining whether a
Participant has incurred a One-Year Break in Service, Hours of Service shall be
recognized for “authorized leaves of absence” and “maternity and paternity
leaves of absence.” An authorized leave of absence means an unpaid, temporary
cessation from active employment with the Employer pursuant to an established
nondiscriminatory policy, whether occasioned by illness, military service, or
any other reason. A “maternity or paternity leave of absence” shall mean an
absence from work for any period by reason of the Employee’s pregnancy, birth of
the Employee’s child, placement of a child with the Employee in connection with
the adoption of such child, or any absence for the purpose of caring for such
child for a period immediately following such birth or placement. For this
purpose, Hours of Service shall be credited for the computation period in which
the absence from work begins, only if credit therefore is necessary to prevent
the Employee from incurring a One-Year Break in Service, or, in any other case,
in the immediately following computation period. The Hours of Service credited
for a “maternity or paternity leave of absence” shall be those which would
normally have been credited but for such absence, or, in any case in which the
Committee is unable to determine such hours normally credited, eight (8) Hours
of Service per day. The total Hours of Service required to be credited for a
“maternity or paternity leave of absence” shall not exceed 501.
 
40

--------------------------------------------------------------------------------


 
(z)            OTHER INVESTMENT ACCOUNT means the account of a Participant which
is credited with his share of the net gain (or loss) of the Plan, Forfeitures,
and Employer contributions in other than Employer Stock and which is debited
with payments made to pay for Employer Stock.
 
(aa)          PARTICIPANT means an Eligible Employee who participates in the
Plan as provided in Article II, and has not for any reason become ineligible to
participate further in the Plan.
 
(bb)         PARTICIPATING EMPLOYER means the Bank and any other Affiliated
Employer that adopts this Plan with the consent of the Board of Directors.
 
(cc)          PLAN means the Auburn Savings Bank, FSB Employee Stock Ownership
Plan and Trust as set forth in this instrument and as subsequently amended
and/or restated.
 
(dd)         PLAN YEAR means the calendar year.
 
(ee)          REGULATION means the Income Tax Regulations as promulgated by the
Secretary of the Treasury or his or her delegate, and as amended from time to
time.
 
(ff)           SUSPENSE ACCOUNT means the separate account to which is credited
shares of Employer Stock pledged as collateral on a loan described in Section
4.4 prior to their allocation to Participants’ Accounts.
 
(gg)         DISABILITY means a physical or mental condition of a Participant
resulting from bodily injury, disease, or mental disorder which renders him
incapable of continuing his usual and customary employment with the Employer.
The disability of a Participant shall be determined by a licensed physician
chosen by the Committee. The determination shall be applied uniformly to all
Participants.
 
(hh)         TRUST means the trust established under Article VIII.
 
(ii)           TRUSTEE means the trustee of the Trust.
 
(jj)            VESTED means the non-forfeitable portion of a Participant’s
Account.
 
(kk)          VALUATION DATE means the last day of the Plan Year and each other
date as of which the Administrative Committee determines the investment
experience of the Trust and adjust Participants’ Accounts accordingly.
 
(ll)           YEAR OF SERVICE means the computation period of twelve (12)
consecutive months specified below during which an Employee has at least 1,000
Hours of Service with the Bank or any Affiliated Employer.
 
41

--------------------------------------------------------------------------------


 

 
(i)
For purposes of eligibility for participation in the Plan, the computation
periods shall be measured from the date on which the Employee first performs an
Hour of Service and anniversaries thereof. The participation computation periods
beginning after a One-Year Break in Service shall be measured from the date on
which an Employee again performs an Hour of Service and anniversaries thereof.
       
(ii)
For vesting purposes, the computation period shall be the Plan Year including
periods prior to the Effective Date of the Plan.
       
(iii)
For all other purposes, the computation period shall be the Plan Year.

 
XVI.  MISCELLANEOUS
 
 
16.1
EXCLUSIVE BENEFIT RULE

 
No part of the corpus or income of the Trust allocable to the Plan will be used
for or diverted to purposes other than for the exclusive benefit of each
Participant and Beneficiary, except as otherwise provided under the provisions
of the Plan relating to QDROs, the payment of reasonable expenses of
administering the Plan, the return of contributions upon non-deductibility or
mistake of fact, the return of certain excess contributions or the failure of
the Plan to qualify initially.
 
 
16.2
NON-TERMINABLE RIGHTS

 
The protections and rights afforded Participants under Section 4.4 pertaining to
certain restrictions on Employer Stock acquired with the proceeds of a loan and
Section 10.2 pertaining to put options shall be non-terminable. The protections
and rights with respect to Employer Stock acquired with the proceeds of an
exempt loan shall continue and not be abridged notwithstanding the eventual
repayment of the loan or the discontinuance of the Plan as an ESOP.
 
 
16.3
LIMITATION OF RIGHTS.

 
Neither the establishment of the Plan, nor any amendment thereof, nor the
creation of any fund or account, nor the payment of any benefits, will be
construed as giving to any Participant or other person any legal or equitable
right against the Bank, any Participating Employer, the Administrative Committee
or the Trustee, except as provided in this Plan, and in no event will the terms
of employment or service of any Participant be modified or in any way be
affected by his or her eligibility for or participation in the Plan. It is a
condition of the Plan, and each Participant expressly agrees by his or her
participation, that each Participant will look solely to the assets held in the
Trust for the payment of any benefit to which he or she is entitled under the
Plan.
 
 
16.4
NON-ALIENABILITY OF BENEFITS

 
No benefit provided under this Plan is subject to the voluntary or involuntary
alienation, assignment, garnishment, attachment, execution or levy of any kind,
and any attempt to cause such benefits to be so subjected will not be
recognized, unless (i) required by law, or (ii) the Administrative Committee
receives a QDRO that requires the payment of Plan benefits or the segregation of
any Account. In the case of a QDRO that is determined to be valid under the
Plan’s QDRO processing procedures, the Participant’s Account will be segregated,
and benefits will be paid, accord to its terms. Benefits provided to a
Participant may be offset pursuant to a judgment, order, decree, or settlement
agreement that satisfies the conditions of Code Section 401(a)(13)(C) and any
applicable spousal consent requirements under Code Sections 401(a)(13)(C) and
(D) are satisfied.
 
42

--------------------------------------------------------------------------------


 
 
16.5
ADEQUACY OF DELIVERY

 
Any payment to be made under the Plan by the Trustee may be made by the
Trustee’s check. Mailing to a person or persons entitled to distributions
hereunder at the addresses designated by the Participating Employer or
Administrative Committee shall be adequate delivery by the Trustee of such
distributions for all purposes. If the whereabouts of a person entitled to
benefits under the Plan cannot be determined after diligent search by the
Administrative Committee, the committee may place the benefits in a federally
insured, interest-bearing bank account opened in the name of such person. Such
action shall constitute a full distribution of such benefits under the terms of
the Plan.
 
 
16.6
SERVICE WITH ARMED FORCES

 
If any Participant leaves a Participating Employer to enter the Armed Forces of
the United States or the Merchant Marines of the United States, and he or she is
entitled to reemployment rights under the laws of the United States, his or her
departure will not be deemed a termination of his or her employment for the
purposes of this Plan, and he or she will be presumed to be on leave of absence,
provided he or she returns to work with a Participating Employer within the
period of time prescribed by laws after his or her discharge, without other
intervening employment. If the Participant fails to return and the Bank
terminates his or her employment, the Bank shall notify the Administrative
Committee, and the Participant’s employment shall be deemed to have terminated
on the date of receipt by the Administrative Committee of such notice. Despite
any contrary provision of the Plan, loans, contributions, benefits and service
credit with respect to qualified military service will be administered in
accordance with Code Section 414(u).
 
 
16.7
MERGER OR CONSOLIDATION

 
In case of any merger or consolidation of this Plan Trust with, or transfer of
the assets or liabilities of this Plan to any other plan and/or trust, the terms
of such merger, consolidation or transfer shall be such that each Participant
would receive (in the event of termination of this Plan or its successor
immediately thereafter) a benefit which is no less than he or she would have
received in the event of termination of this Plan immediately before such
merger, consolidation or transfer.
 
 
16.8
GOVERNING LAW

 
The Plan is construed, administered and enforced according to the laws of the
State of Maine to the extent not preempted by ERISA.
 
43

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Bank has executed the Plan and the Trustee(s) has or
have executed the Trust as of this 15th day of August, 2008.



 
AUBURN SAVINGS BANK, FSB
                 
By:
/s/ Allen T. Sterling
     
Allen T. Sterling
     
President & Chief Executive Officer
           
TRUSTEE(S)
            /s/ Peter E. Chalke     Peter E. Chalke, Trustee                    
/s/ M. Kelly Matzen     M. Kelly Matzen, Trustee                     /s/ Sharon
Millet     Sharon Millet, Trustee  

 
 
44